DETAILED ACTION

Status of Submission
This Office action is responsive to the preliminary amendment filed on September 8, 2021, which has been entered.

Claims Subject to Examination
Patent claims 1-18 (of which claim 16 has been amended) and new reissue claims 19-23 are subject to examination.

Objections to Amendments – Claim Numbering
The claim amendments filed on September 8, 2021 are objected to as failing to comply with 37 CFR 1.173(e) and (g). All amendments must be made relative to the patent claims, which are in effect as of the date of filing of the reissue application. Renumbering of patent claims is not permitted.

Misnumbered claims 12, 13, 14 and 15 have been renumbered as claims 13, 14, 15 and 12, respectively. See APPENDIX A at the end of this Office action.

All subsequent amendments must preserve this proper numbering of the patent claims.

Objections to Amendments – Formalities
The claim amendments filed on September 8, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must include the status indicator “(Amended)”. Amended claims also must show all changes made relative to the patent claims, with omitted text enclosed in single brackets, and added text underlined. 

The claim amendments are improper because:
Claim 16 is amended but lacks that status indicator “(Amended)”.
In claim 16, “corresponding” (l. 8) must read “[in-corresponding] corresponding” in order to properly show the change made relative to patent claim 16.

The specification amendments filed on September 8, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(1), (d) and (g). All amendments must be made relative to the patent specification (not relative to the specification of the original application that later issued as the patent). Further, the precise point in the patent specification must be identified where any added or rewritten paragraph is located.

The specification amendments are improper because they identify the location of the rewritten paragraph using paragraph number “[0001]” and because the rewritten paragraph includes paragraph number “[0001]”. The patent specification does not include paragraph numbers. Therefore, the location of rewritten paragraphs cannot be identified using paragraph numbers, and such paragraphs should not include paragraph numbers since none appear in the patent. The location of the added paragraph should be identified using the column and line numbers of the patent specification.

The specification amendments are also improper because:
The heading “Cross-Reference to Related Applications” should not be included as an added new heading because the heading “CROSS-REFERENCE TO RELATED APPLICATIONS” already appears in the patent specification. 
In the 2nd line of the rewritten paragraph, “U.S.C. §119” must read 
“U.S.C. § 119” in order to properly present the text of the patent specification.
In the 3rd line of the rewritten paragraph, “March” must read “[Mar.] March” in order to properly show the change made relative to patent specification.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

The specification amendments filed on September 8, 2021 are also objected to because the final sentence of the rewritten paragraph states that “…the application is incorporated herein by reference”. The reference to “the application” is unclear since the paragraph has been amended to refer to more than one application. The examiner suggests amending the final sentence to read “…the Japanese foreign priority application is incorporated herein by reference”. Appropriate correction is required.

Establishing Ownership
This application is objected to under 37 CFR 1.172(a) as the assignee has not established its ownership interest in the patent for which reissue is being requested.  An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a). The assignee’s ownership interest is established by:
filing in the reissue application evidence of a chain of title from the original owner to the assignee, or 
specifying in the record of the reissue application where such evidence is recorded in the Office (e.g., reel and frame number, etc.). 
The submission with respect to (a) and (b) to establish ownership must be signed by a party authorized to act on behalf of the assignee. See MPEP 1410.01.

An appropriate paper satisfying the requirements of 37 CFR 3.73 must be submitted in reply to this Office action. The use of Form PTO/AIA /96 (Statement under 37 CFR 3.73(c)) is encouraged. 

It is noted that the Reissue Application: Consent of Assignee… (Form PTO/AIA /53) filed on September 8, 2021 indicates that “Filed herein is a statement under 37 CFR 3.73(c)…” However, no statement under 37 CFR 3.73(c) has been filed in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 1:  Claims 1-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the recitation “an inner space partitioned, by an outer wall, from outside” (l. 2) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed inner space 57 is not “partitioned” (i.e., divided into plural parts) by any of the disclosed outer walls 51-56. Further, the disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall.

In claim 1, the term “the outside of the tank” (l. 3) lacks proper antecedent basis. The term “outside” can refer to an external side or surface of an object, but no antecedent basis is provided for such a structural feature “of the tank”. Further, “the outside of the tank” (l. 3) is inconsistent with the prior use of the term “outside” (l. 2). In line 2, “outside” appears to refer to an outer boundary of the “inner space” whereas “the outside of the tank” (l. 3) appears to refer to a space exterior to the tank.

In claim 1, the recitation “an inlet through which the inner space communicates with the outside of the tank, and an outlet through which the inner space communicates with the outside of the tank” (ll. 2-4) is indefinite because it inaccurately encompasses a construction in which the inlet and the outlet communicate with the same area, region or space. As described in the patent specification, the inlet 58 is exposed to an unbounded space surrounding the tank whereas the outlet 59 communicates with ink tubes 28 such that the outlet 59 is not exposed to the unbounded space surrounding the tank. Thus, the inlet and the outlet do not communicate with a common space defined as “the outside of the tank”.

In claim 1, the recitation “a first inner wall which extends…from the outer wall” (ll. 6-7) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Thus, the claimed first inner wall is not accurately defined as extending from the claimed singular “outer wall”. Rather, the claimed first inner wall extends from one of the disclosed plural outer walls.

In claim 1, the recitation “one direction corresponding to a first direction” (l. 7) is indefinite because it is unclear how the claimed “one direction” differs from the claimed “first direction”. Why are two directions recited rather than a singular direction? Further, it is unclear what is encompassed by the broad limitation “corresponding to” such that it is unclear exactly what direction(s) is encompassed by the claim and what directions are excluded thereby.

In claim 1, the recitation “the first inner wall…having a first communication hole” (ll. 10-11) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed first inner wall 61 does not “have” the disclosed first communication hole 71. Rather, the first inner wall 61 terminates at a location spaced from the right outer wall 55 such that the first communication hole 71 is defined between the right outer wall 55 and the location where the first inner wall 61 terminates.

In claim 1, the recitation “a third space, which is partitioned by the first inner wall and the outer wall” (l. 13) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed third space 103 is not “partitioned” (i.e., divided into plural parts) by the first inner wall 61 or by any of the disclosed outer walls 51-56. Further, the disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Therefore, the claimed “third space” is not defined by a singular “outer wall”.

In claim 1, the recitation “a third space…located below a lowermost position of a surface partitioning the first communication hole when the tank takes a first attitude…” (ll. 13-15) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. When the tank is in the disclosed “first attitude” (see Fig. 4B), the disclosed “position” L1 of a surface bounding the first communication hole 71 is not a “lowermost” position of that surface. In fact, it is not possible for the disclosed two-dimensional “surface” to occupy a position that is “lowermost” compared with other positions occupied thereby. Rather, the disclosed surface occupies a singular position L1. Further, as shown in Fig. 4B, the third space 103 is defined below an upper surface/extent of the first inner wall 61 when the tank is in the first attitude. Such an upper surface/extent cannot be accurately characterized as a “lowermost” position.

In claim 1, the recitation “a surface partitioning the first communication hole” (l. 14) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed first communication hole 71 is not “partitioned” (i.e., divided into plural parts) by any surface of the first inner wall 61. Further, a “surface” (by definition) is not capable of functioning to divide a member into plural parts.

In claim 1, the recitation “a first attitude which is defined as an attitude of the tank when the tank taking the usage attitude is rotated…by an angle ranging from 0 degree to 90 degrees about a rotation axis…” (ll. 15-18) is indefinite because:
An “attitude” cannot be accurately characterized as being defined by rotation of an object about a rotation axis. An “attitude”, by definition, is a given position of an object. Thus, an “attitude” is not dependent upon the manner in which an object is moved (e.g., rotated) to arrive at the given position.
The claimed “angle ranging from 0 degree to 90 degrees” encompasses a rotation of 0 degree, which is no rotation at all. The claimed “first attitude”, which is claimed to be distinct from “the usage attitude”, cannot be identical to the usage attitude. But that is exactly what is encompassed by a rotation of 0 degree, i.e., no rotation at all.
The claimed “angle ranging from 0 degree to 90 degrees” encompasses numerous rotation angles falling within the claimed range and, thus, encompasses numerous rotational positions of the tank. In contrast, an “attitude”, by definition, is a specific position of an object. Thus, an “attitude” cannot be accurately characterized as corresponding to numerous distinct rotational positions of an object, i.e., a singular “attitude” cannot be accurately characterized as encompassing numerous plural attitudes.

In claim 1, the recitation “rotated in another direction opposite to the one direction corresponding to the first direction” (ll. 16-17) is indefinite for the reasons given above with respect to the claimed “one direction” and the claimed “first direction”. Further, the claimed “one direction” and the claimed “first direction” are not defined as directions in which the tank is “rotated”. Therefore, it is indefinite to characterize the claimed direction in which the tank is “rotated” as “another direction opposite to the one direction”. If the tank is not defined as being rotated in “the one direction”, then how can it be defined as being “rotated in another direction” that is “opposite to” (i.e., in an opposite rotational direction with respect to) “the one direction”?

In claim 1, the recitation “a second direction” (l. 18) is indefinite because more than a first direction (i.e., more than one direction) is previously recited. If the claim requires “one direction” (l. 7), “a first direction” (l. 7), “an up-down direction” (l. 8) and “another direction” (l. 16), then how can the direction recited at line 18 be only a “second” direction?

In claim 1, the recitation “is configured to store a particular amount of liquid” (l. 19) is indefinite because the subject of this clause is not clearly defined by the claim. Rather, lines 13-21 are of an improper run-on form such that lines 19-21 are not clearly tied to the corresponding structure that precedes those lines. As a result, it is unclear whether the “is configured to store” limitation applies to the claimed “third space” (l. 13), the claimed “first inner wall” (l. 13), the claimed “outer wall” (l. 13), the claimed “surface” (l. 14), the claimed “communication hole” (l. 14), and/or the claimed “tank” (l. 15). In addition, it is unclear whether the “is configured to store” limitation is meant to define the “first attitude” (l. 15) or the “usage attitude” (l. 16).

In claim 2, the recitation “a second inner wall which extends downward…from the first inner wall at a position on a side, in the other direction, with respect to the first communication hole” (ll. 2-4) is indefinite because:
It is unclear which of the recited elements possesses the recited “side” (l. 3). Is this a “side” of the “second inner wall”, or a “side” of the “first inner wall”, or a “side” of the “first communication hole”?
It is unclear how the recited “side” can be defined as being “in the other direction”. A “side” (by definition) occupies a certain position (e.g., upper, lower, left, right, etc.), but it is not a directional element. Thus, it is unclear how a “side” can be characterized as being “in” a certain “direction”.
The claimed “other direction” appears to refer to the previously defined “another direction” in which the tank is “rotated” (see claim 1, ll. 15-16). However, the second inner wall 62 cannot be accurately characterized as extending in such a rotation direction. Rather, the wall 62 is disclosed as extending in a linear direction.
The claimed “other direction” appears to refer to a direction opposite to the one direction and/or the first direction defined in claim 1 (see claim 1, ll. 16-17). This one direction and/or first direction of claim 1 corresponds to the direction in which the first inner wall extends (see claim 1, ll. 6-8). However, the second inner wall 62 cannot be accurately characterized as extending in a direction that is opposite to the direction in which the first inner wall 61 extends.
It is unclear what relationship is required by the broadly recited phrase “on a side…with respect to the first communication hole”. Does this mean “on a side…of the first communication hole”? Does it encompass some broader relationship?

In claim 2, the term “the other direction” (ll. 3-4) lacks proper antecedent basis. Claim 1 recites “another direction” (l. 16) as well as a plurality of other directions. It is not entirely clear which direction is referred to in claim 2.

In claim 2, the recitation “the second inner wall having a second communication hole” (l. 17) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed second inner wall 62 does not “have” the disclosed second communication hole 72. Rather, the second inner wall 62 terminates at a location spaced from the lower outer wall 54 such that the second communication hole 72 is defined between the lower outer wall 54 and the location where the second inner wall 62 terminates.

In claim 2, the recitation “a seventh space which is partitioned by the first inner wall, the second inner wall and the outer wall” (ll. 9-10) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed seventh space 107 is not “partitioned” (i.e., divided into plural parts) by the first inner wall 61, or the second inner wall 62, or by any of the disclosed outer walls 51-56. Further, the disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Therefore, the claimed “seventh space” is not defined by a singular “outer wall”.

In claim 2, the recitation “a seventh space…located below the lowermost position of a surface, of the second inner wall, partitioning the second communication hole in a state where the tank takes a second attitude…” (ll. 9-12) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. When the tank is in the disclosed “second attitude” (see Fig. 7C), the disclosed “position” L2 of a surface bounding the second communication hole 72 is not a “lowermost” position of that surface. In fact, it is not possible for the disclosed two-dimensional “surface” to occupy a position that is “lowermost” compared with other positions occupied thereby. Rather, the disclosed surface occupies a singular position L2. Further, as shown in Fig. 7C, the seventh space 107 is defined below an upper surface/extent of the second inner wall 62 when the tank is in the second attitude. Such an upper surface/extent cannot be accurately characterized as a “lowermost” position.

In claim 2, the term “the lowermost position of a surface, of the second inner wall, partitioning the second communication hole” (ll. 10-11) lacks proper antecedent basis. While a “lowermost position” is introduced in claim 1, it is not defined as being “of a surface, of the second inner wall, partitioning the second communication hole”.

In claim 2, the recitation “a surface, of the second inner wall, partitioning the second communication hole” (ll. 10-11) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed second communication hole 72 is not “partitioned” (i.e., divided into plural parts) by any surface of the second inner wall 62. Further, a “surface” (by definition) is not capable of functioning to divide a member into plural parts.

In claim 2, the recitation “a second attitude which is defined as an attitude of the tank when the tank is further rotated…by an angle ranging from 90 degrees to 180 degrees about the rotation axis…” (ll. 11-13) is indefinite because:
An “attitude” cannot be accurately characterized as being defined by rotation of an object about a rotation axis. An “attitude”, by definition, is a given position of an object. Thus, an “attitude” is not dependent upon the manner in which an object is moved (e.g., rotated) to arrive at the given position.
The claimed “angle ranging from 90 degrees to 180 degrees” encompasses numerous rotation angles falling within the claimed range and, thus, encompasses numerous rotational positions of the tank. In contrast, an “attitude”, by definition, is a specific position of an object. Thus, an “attitude” cannot be accurately characterized as corresponding to numerous distinct rotational positions of an object, i.e., a singular “attitude” cannot be accurately characterized as encompassing numerous plural attitudes.

In claim 2, the recitation “rotated in the other direction” (l. 12-13) is indefinite for the reasons given above with respect to the “another direction opposite to the one direction” recited in claim 1. 

In claim 2, the recitation “is configured to store the liquid” (ll. 13-14) is indefinite because the subject of this clause is not clearly defined by the claim. Rather, lines 8-15 are of an improper run-on form such that lines 13-15 are not clearly tied to the corresponding structure that precedes those lines. As a result, it is unclear whether the “is configured to store” limitation applies to the claimed “seventh space” (l. 9), the claimed “first inner wall” (l. 9), the claimed “second inner wall” (ll. 9-10), the claimed “outer wall” (l. 10), the claimed “surface” (l. 10), the claimed “second communication hole” (l. 11), and/or the claimed “tank” (l. 11). In addition, it is unclear whether the “is configured to store” limitation is meant to define the “second attitude” (ll. 11-12) or some other attitude (i.e., the “usage attitude” or the “first attitude”).

In claim 3, the recitation “a third inner wall which extends in the other direction” (l. 2) is indefinite. The claimed “other direction” appears to refer to the previously defined “another direction” in which the tank is “rotated” (see claim 1, ll. 15-16). However, the third inner wall 63 cannot be accurately characterized as extending in such a rotation direction. Rather, the wall 63 is disclosed as extending in a linear direction.

In claim 3, the terms “the upper side” (l. 5), “the lower side of the third inner wall” (ll. 5-6) and “the surface, of the third inner wall” (ll. 10-11) lack proper antecedent basis.

In claim 3, the recitation “the eighth space being on the upper side and the ninth space being [on] the lower side of the third inner wall in a state where the tank takes the usage attitude” (ll. 5-6) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. As shown in Fig. 10, when the tank is in the usage attitude, the eighth space 108 is below the third wall 63 and the ninth space 109 is above the third wall 63.

In claim 3, the recitation “the third inner wall having a third communication hole” (ll. 6-7) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed third inner wall 63 does not “have” the disclosed third communication hole 73. Rather, the third inner wall 63 terminates at a location spaced from the left outer wall 56 such that the third communication hole 73 is defined between the left outer wall 56 and the location where the third inner wall 63 terminates.

In claim 3, the recitation “a tenth space, which is partitioned by the first inner wall, the second inner wall, the third inner wall and the outer wall” (ll. 9-10) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed tenth space 110 is not “partitioned” (i.e., divided into plural parts) by the first inner wall 61, or by the second inner wall 62, or by the third inner wall 63, or by any of the disclosed outer walls 51-56. Further, the disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Therefore, the claimed “tenth space” is not defined by a singular “outer wall”.

In claim 3, the recitation “a tenth space…located below a lowermost position of the surface, of the third inner wall, and partitions the third communication hole in a state where the tank takes a third attitude…” (ll. 9-12) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. When the tank is in the disclosed “third attitude” (see Fig. 11D), the disclosed “position” L3 of a surface bounding the third communication hole 73 is not a “lowermost” position of that surface. In fact, it is not possible for the disclosed two-dimensional “surface” to occupy a position that is “lowermost” compared with other positions occupied thereby. Rather, the disclosed surface occupies a singular position L3. Further, as shown in Fig. 11D, the tenth space 110 is defined below an upper surface/extent of the third inner wall 63 when the tank is in the third attitude. Such an upper surface/extent cannot be accurately characterized as a “lowermost” position.

In claim 3, the recitation “and partitions the third communication hole…” (l. 11) is indefinite because the subject of this clause is not clearly defined by the claim. Rather, lines 9-14 are of an improper run-on form such that the “and partitions” limitation is not clearly tied to the corresponding structure that precedes it. As a result, it is unclear whether the “and partitions” limitation applies to the claimed “tenth space” (l. 9), the claimed “first inner wall” (l. 9), the claimed “second inner wall” (l. 9), the claimed “third inner wall” (l. 10), the claimed “outer wall” (l. 10), or the claimed “surface” (l. 10).

In claim 3, the recitation “and partitions the third communication hole” (l. 11) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed third communication hole 73 is not “partitioned” (i.e., divided into plural parts) by any surface of the third inner wall 63. Further, a “surface” (by definition) is not capable of functioning to divide a member into plural parts.

In claim 3, the recitation “a third attitude which is an attitude of the tank when rotated in the second direction by an angle ranging from 180 degrees to 270 degrees” (ll. 11-13) is indefinite because:
An “attitude” cannot be accurately characterized as being defined by rotation of an object about a rotation axis. An “attitude”, by definition, is a given position of an object. Thus, an “attitude” is not dependent upon the manner in which an object is moved (e.g., rotated) to arrive at the given position.
The recitation “when rotated in the second direction” contradicts previous claim 1, which defines the tank as being “rotated in another direction, opposite to the one direction corresponding to the first direction” (ll. 16-17).
The claimed “angle ranging from 180 degrees to 270 degrees” encompasses numerous rotation angles falling within the claimed range and, thus, encompasses numerous rotational positions of the tank. In contrast, an “attitude”, by definition, is a specific position of an object. Thus, an “attitude” cannot be accurately characterized as corresponding to numerous distinct rotational positions of an object, i.e., a singular “attitude” cannot be accurately characterized as encompassing numerous plural attitudes.

In claim 3, the recitation “is configured to store the liquid” (l. 13) is indefinite because the subject of this clause is not clearly defined by the claim. Rather, lines 9-14 are of an improper run-on form such that lines 13-14 are not clearly tied to the corresponding structure that precedes those lines. As a result, it is unclear whether the “is configured to store” limitation applies to the claimed “tenth space” (l. 9), the claimed “first inner wall” (l. 9), the claimed “second inner wall” (l. 9), the claimed “third inner wall” (l. 10), the claimed “outer wall” (l. 10), the claimed “surface” (l. 10), the claimed “third communication hole” (l. 11), and/or the claimed “tank” (l. 11). In addition, it is unclear whether the “is configured to store” limitation is meant to define the “third attitude” (l. 12) or some other attitude (i.e., the “usage attitude” or the “first attitude” or the “second attitude”).

In claim 4, the recitation “in a state where the liquid consumption device takes the usage attitude” (l. 2) is indefinite because it is inconsistent with previous claim 1. According to claim 1 (see ll. 6-7 and 15-16), the tank (not the liquid consumption device) takes the usage attitude.

In claim 4, the recitation “the first inner wall has an upper surface tilted downward toward the one direction from the other wall” (ll. 2-3) is indefinite because:
It fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed first inner wall 161 does not have an upper surface “tilted downward”. The term “tilted” refers to an action of moving an object to a sloping position, but the first inner wall 161 is not disclosed as having an upper surface that is movable between a non-sloping position and a sloping position. Rather, the first inner wall 161 is fixed in a sloping/inclined position.
The upper surface of the disclosed first inner wall 161 does not slope/incline “toward the one direction”, i.e., the “one direction corresponding to a first direction perpendicular to an up-down direction” (claim 1, ll. 7-8). Rather, the sloping/inclined orientation required by claim 4 contradicts the “perpendicular to an up-down direction” requirement of claim 1.
The disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Therefore, the claimed “first inner wall” cannot be accurately characterized as sloping from a singular “outer wall”.

In claim 5, the recitation “in a state where the liquid consumption device takes the usage attitude” (l. 2) is indefinite because it is inconsistent with previous claim 1. According to claim 1 (see ll. 6-7 and 15-16), the tank (not the liquid consumption device) takes the usage attitude.

In claim 5, the recitation “the second inner wall has a side surface facing the one direction, the side surface tilted in the other direction toward a lower direction” (ll. 2-4) is indefinite because:
It fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed second inner wall 162 does not have a side surface “tilted in the other direction”. The term “tilted” refers to an action of moving an object to a sloping position, but the second inner wall 162 is not disclosed as having a side surface that is movable between a non-sloping position and a sloping position. Rather, the second inner wall 162 is fixed in a sloping/inclined position.
The disclosed second inner wall 162 does not have a side surface “facing the one direction”, i.e., the “one direction corresponding to a first direction perpendicular to an up-down direction” (claim 1, ll. 7-8). Rather, the sloping/inclined orientation required by claim 5 contradicts the “perpendicular to an up-down direction” requirement of claim 1.
The side surface of the disclosed second inner wall 162 does not slope/incline “in the other direction”, i.e., the “another direction opposite to the one direction corresponding to the first direction” which “another direction” is a direction in which the tank is “rotated” (claim 1, ll. 16-17). The side surface of the second inner wall 162 does not extend in a direction in which the tank is rotated; rather, the second inner wall 162 extends in a linear direction. Further, the sloping/inclined orientation required by claim 5 contradicts the “perpendicular to an up-down direction” requirement of claim 1 and, thus, contradicts the definition of the “another direction” in claim 1. In addition, it is not possible for the second inner wall 162 to both slope/incline “in the other direction” and also slope/incline “toward a lower direction” since “the other direction” is perpendicular to the “lower direction”.

In claim 5, the term “lower direction” (l. 4, both occurrences) is indefinite because the term “lower” does not define a particular “direction”. For example, a “direction” can be accurately defined by the terms up, down, left, right, front, and back. But there is no clearly understood meaning of a “lower” direction.

In claim 6, the recitation “the third inner wall has a lower surface which is tilted upward toward the other direction” (ll. 2-3) is indefinite because:
It fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed third inner wall 263 does not have a lower surface “tilted upward toward the other direction”. The term “tilted” refers to an action of moving an object to a sloping position, but the third inner wall 263 is not disclosed as having a lower surface that is movable between a non-sloping position and a sloping position. Rather, the third inner wall 263 is fixed in a sloping/inclined position.
The lower surface of the disclosed third inner wall 263 does not slope/incline “toward the other direction”, i.e., the “another direction opposite to the one direction corresponding to the first direction” which “another direction” is a direction in which the tank is “rotated” (claim 1, ll. 16-17). The lower surface of the third inner wall 263 does not extend in a direction in which the tank is rotated; rather, the third inner wall 263 extends in a generally linear direction. Further, the sloping/inclined orientation required by claim 6 contradicts the “perpendicular to an up-down direction” requirement of claim 1 and, thus, contradicts the definition of the “another direction” in claim 1. 

In claim 6, the term “the upward direction” (l. 3) lacks proper antecedent basis.

In claim 6, the recitation “in a state where the liquid consumption device takes the usage attitude” (ll. 3-4) is indefinite because it is inconsistent with previous claim 1. According to claim 1 (see ll. 6-7 and 15-16), the tank (not the liquid consumption device) takes the usage attitude.

In claim 7, the recitation “in a state where the liquid consumption device takes the usage attitude” (l. 3) is indefinite because it is inconsistent with previous claim 1. According to claim 1 (see ll. 6-7 and 15-16), the tank (not the liquid consumption device) takes the usage attitude.

In claim 7, the recitation “the third inner wall has an upper surface…tilted downward toward the other direction” (ll. 2-4) is indefinite because:
It fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed third inner wall 263 does not have an upper surface “tilted downward toward the other direction”. The term “tilted” refers to an action of moving an object to a sloping position, but the third inner wall 263 is not disclosed as having an upper surface that is movable between a non-sloping position and a sloping position. Rather, the third inner wall 263 is fixed in a sloping/inclined position.
The upper surface of the disclosed third inner wall 263 does not slope/incline “toward the other direction”, i.e., the “another direction opposite to the one direction corresponding to the first direction” which “another direction” is a direction in which the tank is “rotated” (claim 1, ll. 16-17). The upper surface of the third inner wall 263 does not extend in a direction in which the tank is rotated; rather, the third inner wall 263 extends in a generally linear direction. Further, the sloping/inclined orientation required by claim 7 contradicts the “perpendicular to an up-down direction” requirement of claim 1 and, thus, contradicts the definition of the “another direction” in claim 1. 

In claim 8, the recitation “in a state where the tank takes a fourth attitude…” (l. 2) is indefinite because the use of the ordinal number “fourth” indicates that the tank has at least first, second, third and fourth attitudes. However, only a “first attitude” is previously defined in claim 1. No “second” or “third” attitude is set forth. Since claim 8 encompasses a configuration having first, second, third and fourth attitudes, but fails to provide any definition of the “second” and “third” attitudes, the scope of the claim is unclear. It appears that any and every possible “second” and “third” attitude is encompassed, but such an overly broad scope is not commensurate with the disclosure (which is limited to specific “second” and “third” attitudes).

In claim 8, the recitation “in a state where the tank takes a fourth attitude which is defined as an attitude of the tank when the tank taking the usage attitude is rotated by an angle ranging from 0 degree to 90 degrees in the one direction about the rotation axis” (ll. 2-4) is indefinite because:
An “attitude” cannot be accurately characterized as being defined by rotation of an object about a rotation axis. An “attitude”, by definition, is a given position of an object. Thus, an “attitude” is not dependent upon the manner in which an object is moved (e.g., rotated) to arrive at the given position.
Applicant’s own disclosure states that “The fourth attitude coincides with the third attitude…” (col. 15, ll. 49-50). Thus, as explained above, the claimed “fourth attitude” is not distinct from the disclosed “third attitude”. As shown in APPENDIX B at the end of this Office action, only three main non-usage attitudes are disclosed. While a possible fourth non-usage attitude is shown in Fig. 15B, the “fourth attitude” of claim 8 does not correspond to the attitude shown in Fig. 15B.
The claimed “angle ranging from 0 degree to 90 degrees” encompasses a rotation of 0 degree, which is no rotation at all. The claimed “fourth attitude”, which is claimed to be distinct from “the usage attitude”, cannot be identical to the usage attitude. But that is exactly what is encompassed by a rotation of 0 degree, i.e., no rotation at all.
The claimed “angle ranging from 0 degree to 90 degrees” encompasses numerous rotation angles falling within the claimed range and, thus, encompasses numerous rotational positions of the tank. In contrast, an “attitude”, by definition, is a specific position of an object. Thus, an “attitude” cannot be accurately characterized as corresponding to numerous distinct rotational positions of an object, i.e., a singular “attitude” cannot be accurately characterized as encompassing numerous plural attitudes.

In claim 8, the recitation “when the tank taking the usage attitude is rotated…in the one direction about the rotation axis” (ll. 3-4) is indefinite because the claimed “one direction” is not defined as a direction in which the tank is “rotated”. Rather, claim 1 defines the “one direction” as a direction in which the first inner wall extends (see claim 1, ll. 6-8). Thus, the “one direction” is the linear direction in which the first inner wall extends. Such a linear direction cannot also be a direction about which the tank rotates.

In claim 8, the recitation “in an eleventh space which is a part of the inner space…” (ll. 5-6) is indefinite because the use of the ordinal number “eleventh” indicates that the tank has at least first, second, third, fourth, fifth, sixth, seventh, eighth, ninth and tenth spaces. However, only a “first space”, a “second space”, a “third space” and a “fourth space” are previously defined in claim 1. No fifth, sixth, seventh, eighth, ninth and tenth spaces are set forth. Since claim 8 encompasses a configuration having eleven spaces, but fails to provide any definition of the fifth, sixth, seventh, eighth, ninth and tenth spaces, the scope of the claim is unclear. It appears that any and every possible fifth, sixth, seventh, eighth, ninth and tenth space is encompassed, but such an overly broad scope is not commensurate with the disclosure (which is limited to specific fifth, sixth, seventh, eighth, ninth and tenth spaces).

In claim 8, the recitation “the inner space partitioned by the outer wall” (l. 6) is indefinite for the same reasons given above with respect to similar subject matter in claim 1.

In claim 8, the term “the lower side with respect to the inlet…” (ll. 6-7) lacks proper antecedent basis.

In claim 8, it is unclear what relationship is required by the broadly recited phrase “on the lower side with respect to the inlet” (ll. 6-7). Does this mean “below a lower side of the inlet”? Does it encompass some broader relationship?

In claim 8, the recitation “in a state where the tank takes a fourth attitude” (l. 7) is indefinite because it is unclear whether “a fourth attitude” (l. 7) is the same as the prior “a fourth attitude” (l. 2). The re-introduction of “a fourth attitude” (l. 7) inaccurately suggests that there are plural fourth attitudes.

In claim 9, the recitation “a fourth inner wall extending…in the other direction” (ll. 2-3) is indefinite. The claimed “other direction” appears to refer to the previously defined “another direction” in which the tank is “rotated” (see claim 1, ll. 15-16). However, the fourth inner wall 64 cannot be accurately characterized as extending in such a rotation direction. Rather, the wall 64 is disclosed as extending in a linear direction.

In claim 9, it is unclear what relationship is required by the broadly recited phrase “on a lower side with respect to the first inner wall” (l. 4). Does this mean “below the first inner wall”? Does it encompass some broader relationship?

In claim 9, it is unclear what relationship is required by the broadly recited phrase “on an upper side with respect to the third inner wall” (ll. 4-5). Does this mean “above the third inner wall”? Does it encompass some broader relationship?

In claim 9, it is unclear what relationship is required by the broadly recited phrase “on an upper side…with respect to the fourth inner wall” (ll. 6-7). Does this mean “above…the fourth inner wall”? Does it encompass some broader relationship?

In claim 9, it is unclear what relationship is required by the broadly recited phrase “on a lower side with respect to the fourth inner wall” (ll. 7-8). Does this mean “below the fourth inner wall”? Does it encompass some broader relationship?

In claim 9, the recitation “a fourth communication hole formed on the fourth inner wall” (ll. 8-9) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed fourth communication hole 74 is not “formed on” the disclosed fourth inner wall 64. Rather, the fourth inner wall 64 terminates at a location spaced from the left outer wall 56 such that the fourth communication hole 74 is defined between the left outer wall 56 and the location where the fourth inner wall 64 terminates.

In claim 9, it is unclear what relationship is required by the broadly recited phrase “with respect to the fourth inner wall” (l. 10). See the explanation above.

In claim 10, the recitation “having a fifth inner wall…” (l. 2) is indefinite because the use of the ordinal number “fifth” indicates that the tank has at least first, second, third, fourth and fifth inner walls. However, only a “first inner wall”, a “second inner wall” and a “third inner wall” is previously defined in claims 1-3. No “fourth” inner wall is set forth. Since claim 10 encompasses a configuration having first, second, third, fourth and fifth inner walls, but fails to provide any definition of the “fourth” inner wall, the scope of the claim is unclear. It appears that any and every possible “fourth” inner wall is encompassed, but such an overly broad scope is not commensurate with the disclosure (which is limited to specific “fourth” walls).

In claim 10, the term “lower direction” (l. 2, both occurrences) is indefinite because the term “lower” does not define a particular “direction”. For example, a “direction” can be accurately defined by the terms up, down, left, right, front, and back. But there is no clearly understood meaning of a “lower” direction.

In claim 10, the language used at lines 2-3 is awkward such that it is unclear what is modified by the concluding phrase “from the outer wall”.

In claim 10, the recitation “into a twelfth space…and a thirteenth space…” (ll. 4-5) and the recitation “wherein, a fourteenth space…” (l. 9) are indefinite because the use of the ordinal numbers “twelfth”, “thirteenth” and “fourteenth” indicates that the tank has at least first, second, third, fourth, fifth, sixth, seventh, eighth, ninth, tenth, eleventh, twelfth, thirteenth and fourteenth spaces. However, only first, second, third, fourth, fifth, sixth, seventh, eighth, ninth and tenth spaces are previously defined in claims 1-3. No eleventh space is set forth. Since claim 10 encompasses a configuration having fourteen spaces, but fails to provide any definition of the eleventh space, the scope of the claim is unclear. It appears that any and every possible eleventh space is encompassed, but such an overly broad scope is not commensurate with the disclosure (which is limited to a specific eleventh space).

In claim 10, the term “the one direction side” (l. 5) lacks proper antecedent basis. Further, it is unclear how a “direction” can be defined as having a “side” (or vice versa).

In claim 10, the recitation “on the one direction side…with respect to the twelfth space” (ll. 5-6) is indefinite because:
It is unclear which of the recited elements possesses the recited “side” (l. 5). Is this a “side” of the “fifth inner wall” (l. 4), or a “side” of the “twelfth space” (l. 4), or a “side” of the “inlet” (l. 5), or a “side” of the “thirteenth space” (l. 5)?
It is unclear what relationship is required by the broadly recited phrase “on the one direction side…with respect to the twelfth space” (ll. 5-6). Does this mean “on the one direction side of the twelfth space”? Does this mean “on the one direction side of” another recited element (e.g., the “fifth inner wall”)?  Does it encompass some broader relationship?

In claim 10, the recitation “the fifth inner wall having a fifth communication hole” (ll. 6-7) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed fifth inner wall 65 does not “have” the disclosed fifth communication hole 75. Rather, the fifth communication hole 75 is defined between an end of the fifth inner wall 65 and an adjacent end/portion of the first inner wall 261. 

In claim 10, the recitation “a fourteenth space, which is partitioned by the fifth inner wall and the outer wall” (l. 9) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed fourteenth space 114 is not “partitioned” (i.e., divided into plural parts) by the fifth inner wall 65 or by any of the disclosed outer walls 51-56. Further, the disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Therefore, the claimed “fourteenth space” is not defined by a singular “outer wall”.

In claim 10, the recitation “a fourteenth space…located below a lowermost position of a surface of the fifth inner wall defining the fifth communication hole in a state where the tank takes a fifth attitude…” (ll. 9-11) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. When the tank is in the disclosed “fifth” attitude (see Fig. 17C), the disclosed “position” L5 of a surface bounding the fifth communication hole 75 is not a “lowermost” position of that surface. In fact, it is not possible for the disclosed two-dimensional “surface” to occupy a position that is “lowermost” compared with other positions occupied thereby. Rather, the disclosed surface occupies a singular position L5. Further, as shown in Fig. 17C, the fourteenth space 114 is defined below an upper surface/extent of the fifth inner wall 65 when the tank is in the “fifth” attitude. Such an upper surface/extent cannot be accurately characterized as a “lowermost” position.

In claim 10, the recitations “in a state where the tank takes a fifth attitude which is as an attitude when the tank taking the usage attitude is rotated in the one direction by an angle ranging from 90 degrees to 180 degrees about the rotation axis” (ll. 11-13) and “from the usage attitude to the fifth attitude” (l. 15) are indefinite because:
An “attitude” cannot be accurately characterized as being defined by rotation of an object about a rotation axis. An “attitude”, by definition, is a given position of an object. Thus, an “attitude” is not dependent upon the manner in which an object is moved (e.g., rotated) to arrive at the given position.
Applicant’s own disclosure states that “The fifth attitude coincides with the second attitude…” (col. 15, ll. 62-63). Thus, as explained above, the claimed “fifth attitude” is not distinct from the disclosed “second attitude” (which is already required by claim 2). As shown in APPENDIX B at the end of this Office action, only three main non-usage attitudes are disclosed. 
The claimed “angle ranging from 90 degrees to 180 degrees” encompasses numerous rotation angles falling within the claimed range and, thus, encompasses numerous rotational positions of the tank. In contrast, an “attitude”, by definition, is a specific position of an object. Thus, an “attitude” cannot be accurately characterized as corresponding to numerous distinct rotational positions of an object, i.e., a singular “attitude” cannot be accurately characterized as encompassing numerous plural attitudes.

In claim 10, the recitations “when the tank taking the usage attitude is rotated in the one direction…” (ll. 11-12) and “when the tank is rotated in the one direction” (ll. 14-15) are indefinite because the claimed “one direction” is not defined as a direction in which the tank is “rotated”. Rather, claim 1 defines the “one direction” as a direction in which the first inner wall extends (see claim 1, ll. 6-8). Thus, the “one direction” is the linear direction in which the first inner wall extends. Such a linear direction cannot also be a direction about which the tank rotates.

In claim 10, the recitation “is configured to store all the amount of liquid” (l. 13) is indefinite because the subject of this clause is not clearly defined by the claim. Rather, lines 9-15 are of an improper run-on form such that lines 13-15 are not clearly tied to the corresponding structure that precedes those lines. As a result, it is unclear whether the “is configured to store” limitation applies to the claimed “fourteenth space” (l. 9), the claimed “fifth inner wall” (l. 9), the claimed “outer wall” (l. 9), the claimed “surface” (l. 10), the claimed “fifth communication hole” (ll. 10-11), and/or the claimed “tank” (l. 11). In addition, it is unclear whether the “is configured to store” limitation is meant to define the “fifth attitude” (l. 11) or one of the other recited attitudes.

In claim 10, the recitation “is configured to store all the amount of liquid [that] flows from the fourth space to the fourteenth space via the fifth space” (ll. 13-14) is indefinite because, as shown in Fig. 17C the “fourteenth space” (l. 9) is not large enough to store “all the amount of liquid”.

In claim 10, the term “the amount of liquid [that] flows from the fourth space to the fourteenth space via the fifth space” (ll. 13-14) lacks proper antecedent basis.

In claim 11, the recitation “in a state where the tank takes the usage attitude, at least a lower part of the fifth inner wall is tilted in the one direction toward a lower end thereof” (ll. 2-3) is indefinite because:
It fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed fifth inner wall 65 does not have at least a lower part “tilted in the one direction”. The term “tilted” refers to an action of moving an object to a sloping position, but the fifth inner wall 65 is not disclosed as having at least a lower part that is movable between a non-sloping position and a sloping position. Rather, the lower part of the fifth inner wall 65 is fixed in a sloping/inclined position.
The lower part of the disclosed fifth inner wall 65 does not slope/incline “in the one direction”, i.e., the “one direction corresponding to a first direction perpendicular to an up-down direction” (claim 1, ll. 7-8). Rather, the sloping/inclined orientation required by claim 11 contradicts the “perpendicular to an up-down direction” requirement of claim 1.
It is unclear whether “toward a lower end thereof” refers to a “lower end” of the tank” (l. 2), a “lower end” of the “fifth inner wall” (ll. 2-3), or a “lower end” of the “lower part of the fifth inner wall” (ll. 2-3).

In claim 11, the recitation “in a state where the tank takes a sixth attitude which is as an attitude of the tank when the tank taking the usage attitude is rotated by an angle ranging from 180 degrees to 270 degrees in the second direction” (ll. 4-6) is indefinite because:
An “attitude” cannot be accurately characterized as being defined by rotation of an object about a rotation axis. An “attitude”, by definition, is a given position of an object. Thus, an “attitude” is not dependent upon the manner in which an object is moved (e.g., rotated) to arrive at the given position.
Applicant’s own disclosure states that “The sixth attitude coincides with the first attitude…” (col. 16, ll. 11-12). Thus, as explained above, the claimed “sixth attitude” is not distinct from the disclosed “first attitude” (which is already required by claim 1). As shown in APPENDIX B at the end of this Office action, only three main non-usage attitudes are disclosed. 
The recitation “when…rotated…in the second direction” contradicts previous claim 1, which defines the tank as being “rotated in another direction, opposite to the one direction corresponding to the first direction” (ll. 16-17).
The claimed “angle ranging from 180 degrees to 270 degrees” encompasses numerous rotation angles falling within the claimed range and, thus, encompasses numerous rotational positions of the tank. In contrast, an “attitude”, by definition, is a specific position of an object. Thus, an “attitude” cannot be accurately characterized as corresponding to numerous distinct rotational positions of an object, i.e., a singular “attitude” cannot be accurately characterized as encompassing numerous plural attitudes.

In claim 11, the recitation “a fifteenth space, which is partitioned by the fifth inner wall and the outer wall” (ll. 6-7) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed fifteenth space 115 is not “partitioned” (i.e., divided into plural parts) by the fifth inner wall 65 or by any of the disclosed outer walls 51-56. Further, the disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Therefore, the claimed “fifteenth space” is not defined by a singular “outer wall”.

In claim 11, the recitation “a fifteenth space…defined below a lowermost position of a surface of the fifth inner wall partitioning the fifth communication hole” (ll. 6-8) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. When the tank is in the disclosed “sixth” attitude (see Fig. 17D), the disclosed “position” L6 of a surface bounding the fifth communication hole 75 is not a “lowermost” position of that surface. In fact, it is not possible for the disclosed two-dimensional “surface” to occupy a position that is “lowermost” compared with other positions occupied thereby. Rather, the disclosed surface occupies a singular position L6. Further, as shown in Fig. 17D, the fifteenth space 115 is defined below an upper surface/extent of the fifth inner wall 65 when the tank is in the “sixth” attitude. Such an upper surface/extent cannot be accurately characterized as a “lowermost” position.

In claim 11, the recitation “a surface of the fifth inner wall partitioning the fifth communication hole” (ll. 7-8) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed fifth communication hole 75 is not “partitioned” (i.e., divided into plural parts) by any surface of the fifth inner wall 65. Further, a “surface” (by definition) is not capable of functioning to divide a member into plural parts.

In claim 11, “in a state where tank takes the fifth attitude” (l. 9) is indefinite for the reasons given above with respect to similar subject matter recited in claim 10.

In claim 12, the reference to “the outer wall” (l. 2) is indefinite because the tank is not disclosed as having a singular outer wall. See the further explanation above.

In claim 12, it is unclear what relationship is required by the broadly recited phrase “on a lower side with respect to the first inner wall” (l. 3). Does this mean “below the first inner wall”? Does it encompass some broader relationship?

In claim 12, the recitation “storable in the second space in the state where the tank takes the usage attitude” (l. 4) is indefinite because it is inconsistent with the prior recitation “configured to store a particular amount of liquid, which is stored in a fourth space in a state where the tank takes the usage attitude, the fourth space being a part of the second space” (claim 1, ll. 19-21). The recitation of claim 12 is broader in at least one respect (limiting storage to the larger “second space”) than the claim from which it depends, which renders the scope of claim 12 unclear.

In claim 13, the recitation “an inner space partitioned, by [an] outer wall, from outside” (l. 2) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed inner space 57 is not “partitioned” (i.e., divided into plural parts) by any of the disclosed outer walls 51-56. Further, the disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall.

In claim 13 the term “the outside of the tank” (l. 3) lacks proper antecedent basis. The term “outside” can refer to an external side or surface of an object, but no antecedent basis is provided for such a structural feature “of the tank”. Further, “the outside of the tank” (l. 3) is inconsistent with the prior use of the term “outside” (l. 2). In line 2, “outside” appears to refer to an outer boundary of the “inner space” whereas “the outside of the tank” (l. 3) appears to refer to a space exterior to the tank.

In claim 13, the recitation “an inlet through which the inner space communicates with the outside of the tank, and [an] outlet through which the inner space communicates with the outside of the tank” (ll. 2-4) is indefinite because it inaccurately encompasses a construction in which the inlet and the outlet communicate with the same area, region or space. As described in the patent specification, the inlet 58 is exposed to an unbounded space surrounding the tank whereas the outlet 59 communicates with ink tubes 28 such that the outlet 59 is not exposed to the unbounded space surrounding the tank. Thus, the inlet and the outlet do not communicate with a common space defined as “the outside of the tank”.

In claim 13, the recitation “a sixth inner wall extending, from the outer wall” (l. 7) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Thus, the claimed sixth inner wall is not accurately defined as extending from the claimed singular “outer wall”. Rather, the claimed sixth inner wall extends from one of the disclosed plural outer walls.

In claim 13, the recitations “a sixth inner wall extending, from the outer wall” (l. 7), “a seventh inner wall extending…” (l. 12), an eighth inner wall arranged…” (l. 19), “a ninth inner wall extending…” (l. 25) and “a tenth inner wall extending…” (l. 31) are indefinite because the use of the ordinal numbers “sixth”, “seventh”, “eighth”, “ninth” and “tenth” indicates that the tank has at least first, second, third, fourth, fifth, sixth, seventh, eighth, ninth and tenth inner walls. However, no “first inner wall”, or “second inner wall”, or “third inner wall”, or “fourth inner wall”, or “fifth inner wall” is recited in claim 13. Since claim 13 encompasses a configuration having a total of ten inner walls, but fails to provide any definition of the first, second, third, fourth and fifth inner walls, the scope of the claim is unclear. It appears that any and every possible first, second, third, fourth and fifth inner wall is encompassed, but such an overly broad scope is not commensurate with the disclosure. In addition, claim 13 is drawn to the embodiments of Figs. 20-22D and Figs. 23-25D, which are not disclosed as having a “first inner wall”, or a “second inner wall”, or a “third inner wall”, or a “fourth inner wall”, or a “fifth inner wall”. Thus, in implying that the tank has first, second, third, fourth, and fifth inner walls (in addition to the sixth through tenth inner walls recited therein), claim 13 contradicts the description provided in the patent specification.

In claim 13, the recitation “a sixth inner wall extending…in one direction corresponding to a first direction perpendicular to an up-down direction” (ll. 7-8) is indefinite because:
It is unclear how the claimed “one direction” differs from the claimed “first direction”. Why are two directions recited rather than a singular direction? Further, it is unclear what is encompassed by the broad limitation “corresponding to” such that it is unclear exactly what direction(s) is encompassed by the claim and what directions are excluded thereby.
The disclosed sixth inner wall 506 has a sloping/inclined orientation, which contradicts the “perpendicular to an up-down direction” requirement of claim 13. Thus, the claim is not consistent with the patent specification.

In claim 13, the recitations “partitioning the inner space into a twentieth space…and a twenty-first space…” (ll. 8-9), “partitioning the twenty-first space into a twenty-second space…and a twenty-third space…” (ll. 15-16), “partitioning the twenty-third space into a twenty-fourth space…and a twenty-fifth space…” (ll. 20-21), “partitioning the twenty-fifth space into a twenty-sixth space…and a twenty-seventh space…” (ll. 26-28), and “partitioning the twenty-seventh space into a twenty-eighth space…and a twenty-ninth space…” (ll. 32-33) are indefinite because the use of the ordinal numbers “twentieth”, “twenty-first”, “twenty-second”, “twenty-third”, “twenty-fourth”, “twenty-fifth”, “twenty-sixth”, “twenty-seventh”, “twenty-eighth” and “twenty-ninth” indicates that the tank has at least first, second, third, fourth, fifth, sixth, seventh, eighth, ninth, tenth, eleventh, twelfth, thirteenth, fourteenth, fifteenth, sixteenth, seventeenth, eighteenth, nineteenth, twentieth, twenty-first, twenty-second, twenty-third, twenty-fourth, twenty-fifth, twenty-sixth, twenty-seventh, twenty-eighth and twenty-ninth spaces. However, no “first space”, or “second space”, or “third space”, or “fourth space”, or “fifth space”, or “sixth space”, or “seventh space”, or “eighth space”, or “ninth space”, or “tenth space”, or “eleventh space”, or “twelfth space”, or “thirteenth space”, or “fourteenth space”, or “fifteenth space”, or “sixteenth space”, or “seventeenth space”, or “eighteenth space”, or “nineteenth space” is recited in claim 13. Since claim 13 encompasses a configuration having a total of twenty-nine spaces, but fails to provide any definition of the first, second, third, fourth, fifth, sixth, seventh, eighth, ninth, tenth, eleventh, twelfth, thirteenth, fourteenth, fifteenth, sixteenth, seventeenth, eighteenth, and nineteenth spaces, the scope of the claim is unclear. It appears that any and every possible first, second, third, fourth, fifth, sixth, seventh, eighth, ninth, tenth, eleventh, twelfth, thirteenth, fourteenth, fifteenth, sixteenth, seventeenth, eighteenth, and nineteenth space is encompassed, but such an overly broad scope is not commensurate with the disclosure. In addition, claim 13 is drawn to the embodiments of Figs. 20-22D and Figs. 23-25D, which are not disclosed as having a “first space”, or a “second space”, or a “third space”, or a “fourth space”, or a “fifth space”, or a “sixth space”, or a “seventh space”, or an “eighth space”, or a “ninth space”, or a “tenth space”, or an “eleventh space”, or a “twelfth space”, or a “thirteenth space”, or a “fourteenth space”, or a “fifteenth space”, or a “sixteenth space”, or a “seventeenth space”, or an “eighteenth space”, or a “nineteenth space”. Thus, in implying that the tank has first, second, third, fourth, fifth, sixth, seventh, eighth, ninth, tenth, eleventh, twelfth, thirteenth, fourteenth, fifteenth, sixteenth, seventeenth, eighteenth, and nineteenth spaces (in addition to the twentieth through twenty-ninth spaces recited therein), claim 13 contradicts the description provided in the patent specification.

In claim 13, the recitation “the sixth inner wall being formed with a sixth communication hole” (l. 10) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed sixth inner wall 506 is not “formed with” the disclosed sixth communication hole 606. Rather, the sixth inner wall 506 terminates at a location spaced from the right outer wall 55 such that the sixth communication hole 606 is defined between the right outer wall 55 and the location where the sixth inner wall 506 terminates.

In claim 13, the recitation “a seventh inner wall extending in another direction opposite to the one direction corresponding to the first direction” (ll. 12-13) is indefinite. Claim 13 defines “the one direction corresponding to the first direction” as being “perpendicular to an up-down direction” (l. 8). Thus, the recited “another direction opposite to the one direction…” must also be “perpendicular to an up-down direction”. However, the disclosed seventh inner wall 507 has a sloping/inclined orientation, which contradicts the “perpendicular to an up-down direction” requirement of claim 13. Thus, the claim is not consistent with the patent specification.

In claim 13, the recitation “a seventh inner wall extending…from a portion which is a part of the sixth inner wall” (ll. 12-13) is indefinite because it is unclear what is defined by “a portion which is a part of”. The terms “portion” and “part” seem to be synonymous, but the claim language suggests that they are distinct from one another in some manner. However, it is unclear what manner these normally synonymous terms are intended to be distinct from one another.

In claim 13, the term “the other direction side” (l. 14) lacks proper antecedent basis. Further, it is unclear how a “direction” can be defined as having a “side” (or vice versa).

In claim 13, the recitation “on the other direction side with respect to the sixth communication hole” (ll. 13-14) is indefinite because:
It is unclear which of the recited elements possesses the recited “side” (l. 14). Is this a “side” of the “seventh inner wall” (l. 12), or a “side” of the “sixth communication hole” (l. 14)?
It is unclear what relationship is required by the broadly recited phrase “on the other direction side with respect to the sixth communication hole” (ll. 13-14). Does this mean “on the other direction side of the sixth communication hole”? Does it mean “on the other direction side of” another one of the recited elements (e.g., the “seventh inner wall”)? Does it encompass some broader relationship?

In claim 13, it is unclear what relationship is required by the broadly recited phrase “on an upper side and…on a lower side with respect to the seventh inner wall” (ll. 15-16). Does this mean “above the seventh inner wall and…below the seventh inner wall”? Does it encompass some broader relationship?

In claim 13, the recitation “the seventh inner wall being formed with a seventh communication hole” (ll. 16-17) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed seventh inner wall 507 is not “formed with” the disclosed seventh communication hole 607. Rather, the seventh inner wall 507 terminates at a location spaced from the left outer wall 56 such that the seventh communication hole 607 is defined between the left outer wall 56 and the location where the seventh inner wall 507 terminates.

In claim 13, the recitation “an eighth inner wall arranged on a lower side of the seventh inner wall” (l. 19) is indefinite because it encompasses a construction in which the eighth inner wall is physically located on a lower side of the seventh inner wall. Such a claim scope fails to accurately set forth the structure described in the patent specification and disclosed in the patent drawings. The disclosed eighth inner wall 508 is located below and is separate from the disclosed seventh inner wall 507. 

In claim 13, the recitation “an eighth inner wall…extending from the outer wall” (ll. 19-20) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Thus, the disclosed tank does not have a singular “outer wall” from which the eighth inner wall 508 extends.

In claim 13, the term “the other direction” (l. 20) lacks proper antecedent basis. While the claim previously recites “another direction” (l. 12), it is not clear whether the recited “the other direction” is the same direction as the recited “another direction”.

In claim 13, the recitation “an eighth inner wall…extending from the outer wall in the other direction” (ll. 19-20) is indefinite. Claim 13 defines “the one direction corresponding to the first direction” as being “perpendicular to an up-down direction” (l. 8). Thus, the recited “another direction opposite to the one direction…” (ll. 12-13) must also be “perpendicular to an up-down direction”. However, the disclosed eighth inner wall 508 has a sloping/inclined orientation, which contradicts the “perpendicular to an up-down direction” requirement of claim 13. Thus, the claim is not consistent with the patent specification.

In claim 13, it is unclear what relationship is required by the broadly recited phrase “on an upper side and…on a lower side with respect to the eighth inner wall” (ll. 21-22). Does this mean “above the eighth inner wall and…below the eighth inner wall”? Does it encompass some broader relationship?

In claim 13, the recitation “the eighth inner wall being formed with an eighth communication hole” (ll. 22-23) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed eighth inner wall 508 is not “formed with” the disclosed eighth communication hole 608. Rather, the eighth inner wall 508 terminates at a location spaced from the left outer wall 56 such that the eighth communication hole 608 is defined between the left outer wall 56 and the location where the eighth inner wall 508 terminates.

In claim 13, the term “the one direction side” (ll. 25-26) lacks proper antecedent basis. Further, it is unclear how a “direction” can be defined as having a “side” (or vice versa).

In claim 13, the recitation “on the one direction side with respect to the eighth communication hole” (ll. 25-26) is indefinite because:
It is unclear which of the recited elements possesses the recited “side” (l. 26). Is this a “side” of the “ninth inner wall” (l. 25), or a “side” of the “eighth communication hole” (l. 26)?
It is unclear what relationship is required by the broadly recited phrase “on the one direction side with respect to the eighth communication hole” (ll. 25-26). Does this mean “on the one direction side of the eighth communication hole”? Does it mean “on the one direction side of” another one of the recited elements (e.g., the “ninth inner wall”)? Does it encompass some broader relationship?

In claim 13, the recitation “on the other direction side and…on the one direction side with respect to the ninth inner wall” (ll. 27-28) is indefinite because:
It is unclear which of the recited elements possesses the first recited “side” (l. 27). Is this a “side” of the “ninth inner wall” (l. 25), or a “side” of the “eighth inner wall” (l. 25), or “side” of the “eighth communication hole” (l. 26), or a “side” of the “twenty-fifth space” (l. 27)?
It is unclear which of the recited elements possesses the second recited “side” (l. 28). Is this a “side” of the “ninth inner wall” (l. 25), or a “side” of the “eighth inner wall” (l. 25), or “side” of the “eighth communication hole” (l. 26), or a “side” of the “twenty-fifth space” (l. 27)?
It is unclear what relationship is required by the broadly recited phrase “on the other direction side…with respect to the ninth inner wall” (ll. 27-28). Does this mean “on the other direction side of the ninth inner wall”? Does it encompass some broader relationship?
It is unclear what relationship is required by the broadly recited phrase “on the one direction side with respect to the ninth inner wall” (l. 28). Does this mean “on the one direction side of the ninth inner wall”? Does it encompass some broader relationship?

In claim 13, the recitation “the ninth inner wall being formed with a ninth communication hole” (ll. 28-29) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed ninth inner wall 509 is not “formed with” the disclosed ninth communication hole 609. Rather, the ninth inner wall 509 extends downward at a location spaced from the left outer wall 56 such that the ninth communication hole 609 is defined between the left outer wall 56 and the ninth inner wall 509.

In claim 13, the recitation “the ninth inner wall being formed with a ninth communication hole through which the twenty-sixth space and the twenty-seventh space communicate with each other” (ll. 28-30) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. As shown in Figs. 20 and 23, the twenty-sixth space 126 is isolated from the twenty-seventh space 127 by both the ninth inner wall 509 and the tenth inner wall 510. As a result, it is not possible for the ninth communication hole 609 to provide direction communication between the twenty-sixth space 126 and the twenty-seventh space 127 in the manner encompassed by claim 13. Rather, only indirect communication between the spaces 126, 127 is possible via the ninth communication hole 609, the elongate passage separating the tenth inner wall 510 and the eleventh inner wall 511, and the tenth communication hole 610.

In claim 13, the recitation “a tenth inner wall extending in the one direction” (l. 31) is indefinite. Claim 13 defines “the one direction” as “one direction corresponding to a first direction perpendicular to an up-down direction” (ll. 7-8). However, the disclosed tenth inner wall 510 has a sloping/inclined orientation, which contradicts the “perpendicular to an up-down direction” requirement of claim 13. Thus, the claim is not consistent with the patent specification.

In claim 13, the recitation “on an upper side with respect to the ninth communication hole” (ll. 31-32) is indefinite because:
It is unclear which of the recited elements possesses the recited “side” (l. 32). Is this a “side” of the “tenth inner wall” (l. 31), or a “side” of the “ninth communication hole” (l. 32)?
It is unclear what relationship is required by the broadly recited phrase “on an upper side with respect to the ninth communication hole”. Does this mean “on an upper side of the ninth communication hole”? Does it mean “on an upper side of” another one of the recited elements (e.g., the “tenth inner wall”)? Does it encompass some broader relationship?

In claim 13, the recitation “on an upper side and…on a lower side with respect to the tenth inner wall” (ll. 33-34) is indefinite because:
It is unclear which of the recited elements possesses the recited “upper side” (l. 33). Is this an “upper side” of the “tenth inner wall” (l. 31), or an “upper side” of the “ninth inner wall” (l. 31), or an “upper side” of the “ninth communication hole” (l. 32), or an “upper side” of the “twenty-seventh space” (l. 33)?
It is unclear which of the recited elements possesses the recited “lower side” (l. 34). Is this a “lower side” of the “tenth inner wall” (l. 31), or a “lower side” of the “ninth inner wall” (l. 31), or a “lower side” of the “ninth communication hole” (l. 32), or a “lower side” of the “twenty-seventh space” (l. 33)?
It is unclear what relationship is required by the broadly recited phrase “on an upper side…with respect to the tenth inner wall” (ll. 33-34). Does this mean “on an upper side of the tenth inner wall”? Does it encompass some broader relationship?
It is unclear what relationship is required by the broadly recited phrase “on a lower side with respect to the tenth inner wall” (ll. 33-34). Does this mean “on a lower side of the tenth inner wall”? Does it encompass some broader relationship?

In claim 13, the recitation “the tenth inner wall being formed with a tenth communication hole” (ll. 34-35) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed tenth inner wall 510 is not “formed with” the disclosed tenth communication hole 610. Rather, the tenth inner wall 510 terminates at a location spaced from the right outer wall 55 such that the tenth communication hole 610 is defined between the right outer wall 55 and the location where the tenth inner wall 510 terminates.

In claim 13, the reference to “the outer wall” (l. 38) is indefinite because the tank is not disclosed as having a singular outer wall. See the further explanation above.

In claim 13, the term “the liquid” (l. 38) lacks proper antecedent basis.

In claim 13, the recitation “a first attitude which is as an attitude of the tank when the tank taking the usage attitude is rotated by an angle ranging from 0 degrees to 90 degrees in the other direction about an axis extending in…” (ll. 40-42) is indefinite because:
An “attitude” cannot be accurately characterized as being defined by rotation of an object about a rotation axis. An “attitude”, by definition, is a given position of an object. Thus, an “attitude” is not dependent upon the manner in which an object is moved (e.g., rotated) to arrive at the given position.
The claimed “angle ranging from 0 degrees to 90 degrees” encompasses a rotation of 0 degrees, which is no rotation at all. The claimed “first attitude”, which is claimed to be distinct from “the usage attitude”, cannot be identical to the usage attitude. But that is exactly what is encompassed by a rotation of 0 degrees, i.e., no rotation at all.
The claimed “angle ranging from 0 degrees to 90 degrees” encompasses numerous rotation angles falling within the claimed range and, thus, encompasses numerous rotational positions of the tank. In contrast, an “attitude”, by definition, is a specific position of an object. Thus, an “attitude” cannot be accurately characterized as corresponding to numerous distinct rotational positions of an object, i.e., a singular “attitude” cannot be accurately characterized as encompassing numerous plural attitudes.
The recitation “rotated…in the other direction” contradicts the earlier definition of “the other direction”. Claim 13 defines the “other direction” (or “another direction”) as a direction in which the seventh and eighth inner walls extend (see claim 13, ll. 12-13 and 19-20). Thus, the “other direction” is the linear direction in which the seventh and eighth inner walls extend. Such a linear direction cannot also be a direction about which the tank rotates.

In claim 13, the recitation “a second direction” (l. 42) is indefinite because more than a first direction (i.e., more than one direction) is previously recited. If the claim requires “one direction” (l. 7), “a first direction” (ll. 7-8), “an up-down direction” (l. 8) and “another direction” (l. 12), then how can the direction recited at line 42 be only a “second” direction?

In claim 13, the recitations “a thirtieth space and a thirty-first space” (ll. 42-43), “a thirty-second space” (l. 43), and “a thirty-third space” (l. 58) are indefinite for essentially the same reasons given above with respect to the “twentieth”, “twenty-first”, “twenty-second”, “twenty-third”, “twenty-fourth”, “twenty-fifth”, “twenty-sixth”, “twenty-seventh”, “twenty-eighth” and “twenty-ninth” spaces recited in claim 13.

In claim 13, the recitation “the liquid which is stored in a thirty-second space below the full level line in the state where the tank takes the usage attitude” (ll. 43-44) is indefinite because it is inconsistent with the prior recitation “in a state where the tank takes the usage attitude…the liquid storable in the twenty-fifth space…” (ll. 37-39). The recitation of a broader limitation followed by the recitation of a narrower limitation (in the same claim) renders the scope of the claim unclear.

In claim 13, the recitation “the thirtieth space being a space partitioned by the eighth inner wall, the ninth inner wall, the tenth inner wall and the outer wall” (ll. 44-46) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed thirtieth space 130 is not “partitioned” (i.e., divided into plural parts) by the eighth inner wall 508, or by the ninth inner wall 509, or by the tenth inner wall 510, or by any of the disclosed outer walls 51-56. Further, the disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Therefore, the claimed “thirtieth space” is not defined by a singular “outer wall”.

In claim 13, the recitation “in the state where the tank takes the usage attitude, the thirtieth space being a space …located on a lower side with respect to a lowermost position of a surface of the tenth inner wall defining the tenth communication hole…” (ll. 44-47) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. When the tank is in the disclosed “usage attitude” (see Figs. 20 and 21A), the disclosed “position” L10 (see Fig. 21B) of a surface bounding the tenth communication hole 610 is not a “lowermost” position of that surface. In fact, it is not possible for the disclosed two-dimensional “surface” to occupy a position that is “lowermost” compared with other positions occupied thereby. Rather, the disclosed surface occupies a singular position L10. Further, as shown in Fig. 21B, the thirtieth space 130 is defined below an upper surface/extent of the tenth inner wall 510 when the tank is in the first non-usage attitude. Such an upper surface/extent cannot be accurately characterized as a “lowermost” position.

In claim 13, it is unclear what relationship is required by the broadly recited phrase “on a lower side with respect to a lowermost position of a surface…” (ll. 46-47). Does this mean “below a lowermost position of a surface…”? Does it encompass some broader relationship?

In claim 13, the term “a thirty-first space” (l. 47) is indefinite because it is unclear how this recited space relates to the previously introduced “a thirty-first space” (l. 43). The re-introduction of this term at line 47 inaccurately suggests that the invention includes two distinct thirty-first spaces.

In claim 13, the recitation “a thirty-first space being a space partitioned by the seventh inner wall and the outer wall” (ll. 47-48) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed thirty-first space 131 is not “partitioned” (i.e., divided into plural parts) by the seventh inner wall 507 or by any of the disclosed outer walls 51-56. Further, as shown in Fig. 21B, the seventh inner wall 507 does not serve as a boundary wall of the thirty-first space 131. Still further, the disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Therefore, the claimed “thirty-first space” is not defined by a singular “outer wall”.

In claim 13, the recitation “a thirty-first space being a space partitioned by the seventh inner wall and the outer wall and a part lower than a lowermost position of a surface…” (ll. 47-49) is indefinite because it is unclear what is meant by “a part lower than…” (l. 48). Is this a “part” of the “seventh inner wall”, or a “part” of the “outer wall”, or a “part of the “surface”, or a “part” of some other element?

In claim 13, the recitation “a thirty-first space being…a part lower than a lowermost position of a surface of the seventh inner wall defining the seventh communication hole” (ll. 47-49) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. As shown in Fig. 21B, the liquid in the disclosed thirty-first space 131 extends above “a lowermost position of a surface of the seventh inner wall defining the seventh communication hole”; thus, the space 131 is not accurately characterized as being “lower” than “a lowermost position of a surface of the seventh inner wall defining the seventh communication hole”. In addition, the surface of the seventh inner wall 507 that bounds the seventh communication hole 607 is not a “lowermost” position of that surface. In fact, it is not possible for the disclosed two-dimensional “surface” to occupy a position that is “lowermost” compared with other positions occupied thereby. Rather, the disclosed surface occupies a singular position. 

In claim 13, the recitation “a second attitude which is as an attitude of the tank when the tank taking the usage attitude is rotated in the other direction by 180 degrees about the axis extending in…” (ll. 50-52) is indefinite because:
An “attitude” cannot be accurately characterized as being defined by rotation of an object about a rotation axis. An “attitude”, by definition, is a given position of an object. Thus, an “attitude” is not dependent upon the manner in which an object is moved (e.g., rotated) to arrive at the given position.
The recitation “rotated in the other direction” contradicts the earlier definition of “the other direction”. Claim 13 defines the “other direction” (or “another direction”) as a direction in which the seventh and eighth inner walls extend (see claim 13, ll. 12-13 and 19-20). Thus, the “other direction” is the linear direction in which the seventh and eighth inner walls extend. Such a linear direction cannot also be a direction about which the tank rotates.

In claim 13, the recitation “a third attitude which is as an attitude of the tank when the tank taking the usage attitude is rotated in the other direction by an angle ranging from 180 degrees to 270 degrees about the axis extending in…” (ll. 55-57) is indefinite because:
An “attitude” cannot be accurately characterized as being defined by rotation of an object about a rotation axis. An “attitude”, by definition, is a given position of an object. Thus, an “attitude” is not dependent upon the manner in which an object is moved (e.g., rotated) to arrive at the given position.
The claimed “angle ranging from 180 degrees to 270 degrees” encompasses numerous rotation angles falling within the claimed range and, thus, encompasses numerous rotational positions of the tank. In contrast, an “attitude”, by definition, is a specific position of an object. Thus, an “attitude” cannot be accurately characterized as corresponding to numerous distinct rotational positions of an object, i.e., a singular “attitude” cannot be accurately characterized as encompassing numerous plural attitudes.
The recitation “rotated in the other direction” contradicts the earlier definition of “the other direction”. Claim 13 defines the “other direction” (or “another direction”) as a direction in which the seventh and eighth inner walls extend (see claim 13, ll. 12-13 and 19-20). Thus, the “other direction” is the linear direction in which the seventh and eighth inner walls extend. Such a linear direction cannot also be a direction about which the tank rotates.

In claim 13, the recitation “the thirty-third space being a space defined by the sixth inner wall, the seventh inner wall and the outer wall” (ll. 59-60) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Therefore, the claimed “thirty-third space” is not defined by a singular “outer wall”.

In claim 13, the recitation “the thirty-third space being a space …located on the lower side with respect to a lowermost position of a surface of the seventh inner wall defining the seventh communication hole” (ll. 59-62) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. When the tank is in the disclosed “third attitude” (see Fig. 21D), the disclosed “position” L7 of a surface bounding the seventh communication hole 607 is not a “lowermost” position of that surface. In fact, it is not possible for the disclosed two-dimensional “surface” to occupy a position that is “lowermost” compared with other positions occupied thereby. Rather, the disclosed surface occupies a singular position L7. Further, as shown in Fig. 21D, the thirty-third space 133 is defined below an upper surface/extent of the seventh inner wall 507 when the tank is in the third non-usage attitude. Such an upper surface/extent cannot be accurately characterized as a “lowermost” position.

In claim 13, the term “the lower side with respect to a lowermost position of a surface of the seventh inner wall defining the seventh communication hole” (ll. 60-62) lacks proper antecedent basis.

In claim 14, the recitation “the tank further comprises an eleventh inner wall, a twelfth inner wall and a thirteenth inner wall” (ll. 2-3) is indefinite for essentially the same reasons given above with respect to the “sixth”, “seventh”, “eighth”, “ninth” and “tenth” inner walls recited in claim 13.

In claim 14, it is unclear what relationship is required by the broadly recited phrase “on a lower side with respect to the tenth inner wall” (ll. 4-5). Does this mean “below the tenth inner wall”? Does it encompass some broader relationship?

In claim 14, the recitation “the eleventh inner wall…extending in the one direction from the outer wall” (ll. 4-5) is indefinite. Claim 13 defines “the one direction” as “one direction corresponding to a first direction perpendicular to an up-down direction” (ll. 7-8). However, the disclosed eleventh inner wall 511 has a sloping/inclined orientation, which contradicts the “perpendicular to an up-down direction” requirement of claim 13. Thus, claim 14 is not consistent with the patent specification.

In claim 14, the reference to “the outer wall” (l. 5) is indefinite because the tank is not disclosed as having a singular outer wall. See the further explanation above.

In claim 14, the recitations “partitioning the twenty-nine space into a thirty-fourth space…and a thirty-fifth space…” (ll. 6-7), “partitioning the thirty-fifth space into a thirty-sixth space…and a thirty-seventh space…” (ll. 12-13), and “partitioning the thirty-seventh space into a thirty-eighth space…and a thirty-ninth space…” (ll. 18-19) are indefinite for essentially the same reasons given above with respect to the “twentieth”, “twenty-first”, “twenty-second”, “twenty-third”, “twenty-fourth”, “twenty-fifth”, “twenty-sixth”, “twenty-seventh”, “twenty-eighth” and “twenty-ninth” spaces recited in claim 13.

In claim 14, it is unclear what relationship is required by the broadly recited phrase “on a lower side with respect to the eleventh inner wall” (l. 7). Does this mean “below the eleventh inner wall”? Does it encompass some broader relationship?

In claim 14, the recitation “the eleventh inner wall being formed with an eleventh communication hole” (ll. 7-8) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed eleventh inner wall 511 is not “formed with” the disclosed eleventh communication hole 611. Rather, the eleventh inner wall 511 terminates at a location spaced from the right outer wall 55 such that the eleventh communication hole 611 is defined between the right outer wall 55 and the location where the eleventh inner wall 511 terminates.

In claim 14, the recitation “the eleventh inner wall being formed with an eleventh communication hole through which the thirty-fourth space and the thirty-fifth space communicate with each other” (ll. 7-9) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. As shown in Fig. 23, the thirty-fifth 135 is isolated from the thirty-fourth space 134 by each of the eleveth inner wall 511, the twelfth inner wall 512 and the thirteenth inner wall 513. As a result, it is not possible for the eleventh communication hole 611 to provide direction communication between the thirty-fourth space 134 and the thirty-fifth space 135 in the manner encompassed by claim 14. Rather, only indirect communication between the spaces 134, 135 is possible via the eleventh communication hole 611, the elongate passage separating the twelfth inner wall 512 and the right outer wall 55, the twelfth communication hole 612, and the elongate passage separating the thirteenth inner wall 513 and the adjacent eighth inner wall 508. 

In claim 14, the recitation “on the other direction side with respect to the eleventh communication hole” (l. 11) is indefinite because:
The term “the other direction side” is indefinite for the reasons given above with respect to claim 13.
It is unclear which of the recited elements possesses the recited “side” (l. 11). Is this a “side” of the “twelfth inner wall” (l. 10), or a “side” of the “eleventh inner wall” (ll. 10-11), or a “side” of the “eleventh communication hole” (l. 11)?
It is unclear what relationship is required by the broadly recited phrase “on the other direction side with respect to the eleventh communication hole” (l. 11). Does this mean “on the other direction side of the eleventh communication hole”? Does it mean “on the other direction side of” another one of the recited elements (e.g., the “twelfth inner wall”)? Does it encompass some broader relationship?

In claim 14, the recitation “on the one direction side and…on the other direction side with respect to the twelfth inner wall” (ll. 12-13) is indefinite because:
It is unclear which of the recited elements possesses the first recited “side” (ll. 12-13). Is this a “side” of the “twelfth inner wall” (l. 10), or a “side” of the “eleventh inner wall” (ll. 10-11), or “side” of the “eleventh communication hole” (l. 11), or a “side” of the “thirty-fifth space” (l. 12)?
It is unclear which of the recited elements possesses the second recited “side” (l. 13). Is this a “side” of the “twelfth inner wall” (l. 10), or a “side” of the “eleventh inner wall” (ll. 10-11), or “side” of the “eleventh communication hole” (l. 11), or a “side” of the “thirty-fifth space” (l. 12)?
It is unclear what relationship is required by the broadly recited phrase “on the one direction side…with respect to the twelfth inner wall” (ll. 12-13). Does this mean “on the one direction side of the twelfth inner wall”? Does it encompass some broader relationship?
It is unclear what relationship is required by the broadly recited phrase “on the other direction side with respect to the twelfth inner wall” (l. 13). Does this mean “on the other direction side of the twelfth inner wall”? Does it encompass some broader relationship?

In claim 14, the recitation “the twelfth inner wall being formed with a twelfth communication hole” (l. 14) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed twelfth inner wall 512 is not “formed with” the disclosed twelfth communication hole 612. Rather, the twelfth inner wall 512 extends downward at a location spaced from the right outer wall 55 such that the twelfth communication hole 612 is defined between the right outer wall 55 and the twelfth inner wall 512.

In claim 14, the recitation “the twelfth inner wall being formed with a twelfth communication hole through which the thirty-sixth space and the thirty-seventh space communicate with each other” (ll. 14-15) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. As shown in Fig. 23, the thirty-sixth space 136 is isolated from the thirty-seventh space 137 by both the twelfth inner wall 512 and the thirteenth inner wall 513. As a result, it is not possible for the twelfth communication hole 612 to provide direction communication between the thirty-sixth space 136 and the thirty-seventh space 137 in the manner encompassed by claim 14. Rather, only indirect communication between the spaces 136, 137 is possible via the twelfth communication hole 612, the elongate passage separating the thirteenth inner wall 613 and the adjacent eighth inner wall 508, and a thirteenth communication hole defined between the thirteenth inner wall 613 and the left outer wall 56.

In claim 14, the recitation “the thirteenth inner wall being a wall extending in the other direction…” (l. 16) is indefinite. Claim 13 defines “the one direction corresponding to the first direction” as being “perpendicular to an up-down direction” (l. 8). Thus, the recited “another direction opposite to the one direction…” (claim 13, ll. 12-13) must also be “perpendicular to an up-down direction”. However, the disclosed thirteenth inner wall 513 has a sloping/inclined orientation, which contradicts the “perpendicular to an up-down direction” requirement of claim 13. Thus, claim 14 is not consistent with the patent specification.

In claim 14, the recitation “on an upper side with respect to the twelfth communication hole” (l. 17) is indefinite because:
It is unclear which of the recited elements possesses the recited “side” (l. 17). Is this a “side” of the “thirteenth inner wall” (l. 16), or a “side” of the “twelfth inner wall” (l. 17), or a “side” of the “twelfth communication hole” (l. 17)?
It is unclear what relationship is required by the broadly recited phrase “on an upper side with respect to the twelfth communication hole”. Does this mean “on an upper side of the twelfth communication hole”? Does it mean “on an upper side of” another one of the recited elements (e.g., the “thirteenth inner wall”)? Does it encompass some broader relationship?

In claim 14, the recitation “on an upper side and…on a lower side with respect to the thirteenth inner wall” (ll. 18-19) is indefinite because:
It is unclear which of the recited elements possesses the recited “upper side” (l. 19). Is this an “upper side” of the “thirteenth inner wall” (l. 16), or an “upper side” of the “twelfth inner wall” (l. 17), or an “upper side” of the “twelfth communication hole” (l. 17), or an “upper side” of the “thirty-seventh space” (l. 18)?
It is unclear which of the recited elements possesses the recited “lower side” (l. 34). Is this a “lower side” of the “thirteenth inner wall” (l. 16), or a “lower side” of the “twelfth inner wall” (l. 17), or a “lower side” of the “twelfth communication hole” (l. 17), or a “lower side” of the “thirty-seventh space” (l. 18)?
It is unclear what relationship is required by the broadly recited phrase “on an upper side…with respect to the thirteenth inner wall” (ll. 18-19). Does this mean “on an upper side of the thirteenth inner wall”? Does it encompass some broader relationship?
It is unclear what relationship is required by the broadly recited phrase “on a lower side with respect to the thirteenth inner wall” (l. 19). Does this mean “on a lower side of the thirteenth inner wall”? Does it encompass some broader relationship?

In claim 14, the recitation “the thirteenth inner wall being formed with a thirteenth communication hole” (ll. 19-20) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed thirteenth inner wall 513 is not “formed with” the disclosed thirteenth communication hole. Rather, the thirteenth inner wall 513 terminates at a location spaced from the left outer wall 56 such that the thirteenth communication hole 613 is defined between the left outer wall 56 and the location where the thirteenth inner wall 513 terminates.

In claim 15, the recitation “the eighth inner wall, the ninth inner wall and the tenth inner wall are arranged on an upper side with respect to the eleventh inner wall and on a lower side with respect to the thirteenth inner wall in the state where the tank takes the usage attitude” is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. A singular “eighth inner wall” is not disclosed as being arranged on both “an upper side with respect to” the eleventh inner wall 511 and on a “lower side with respect to” the thirteenth inner wall 513. Likewise, a singular “ninth inner wall” is not disclosed as being arranged on both “an upper side with respect to” the eleventh inner wall 511 and on a “lower side with respect to” the thirteenth inner wall 513. And likewise, a singular “tenth inner wall” is not disclosed as being arranged on both “an upper side with respect to” the eleventh inner wall 511 and on a “lower side with respect to” the thirteenth inner wall 513.

In claim 15, it is unclear what relationship is required by the broadly recited phrase “on an upper side with respect to the eleventh inner wall” (l. 3). Does this mean “above the eleventh inner wall”? Does it encompass some broader relationship?

In claim 15, it is unclear what relationship is required by the broadly recited phrase “on a lower side with respect to the thirteenth inner wall” (ll. 3-4). Does this mean “below the thirteenth inner wall”? Does it encompass some broader relationship?

In claim 16, the recitation “an outer wall defining an inner space of the tank, the inner space partitioned from an outside by the outer wall” (ll. 2-3) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed inner space 57 is not “partitioned” (i.e., divided into plural parts) by any of the disclosed outer walls 51-56. Further, the disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall.

In claim 16, the recitation “a first inner wall which extends…from the outer wall” (ll. 7-8) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Thus, the claimed first inner wall is not accurately defined as extending from the claimed singular “outer wall”. Rather, the claimed first inner wall extends from one of the disclosed plural outer walls.

In claim 16, the recitation “one direction corresponding to a first direction” (l. 8) is indefinite because it is unclear how the claimed “one direction” differs from the claimed “first direction”. Why are two directions recited rather than a singular direction? Further, it is unclear what is encompassed by the broad limitation “corresponding to” such that it is unclear exactly what direction(s) is encompassed by the claim and what directions are excluded thereby.

In claim 16, the recitation “the first inner wall…having a first communication hole” (ll. 11-12) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed first inner wall 61 does not “have” the disclosed first communication hole 71. Rather, the first inner wall 61 terminates at a location spaced from the right outer wall 55 such that the first communication hole 71 is defined between the right outer wall 55 and the location where the first inner wall 61 terminates.

In claim 16, the recitation “a third space, which is partitioned by the first inner wall and the outer wall” (l. 14) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed third space 103 is not “partitioned” (i.e., divided into plural parts) by the first inner wall 61 or by any of the disclosed outer walls 51-56. Further, the disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Therefore, the claimed “third space” is not defined by a singular “outer wall”.

In claim 16, the recitation “a third space…located below a lowermost position of a surface partitioning the first communication hole in a state where the tank takes a first attitude…” (ll. 14-16) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. When the tank is in the disclosed “first attitude” (see Fig. 4B), the disclosed “position” L1 of a surface bounding the first communication hole 71 is not a “lowermost” position of that surface. In fact, it is not possible for the disclosed two-dimensional “surface” to occupy a position that is “lowermost” compared with other positions occupied thereby. Rather, the disclosed surface occupies a singular position L1. Further, as shown in Fig. 4B, the third space 103 is defined below an upper surface/extent of the first inner wall 61 when the tank is in the first attitude. Such an upper surface/extent cannot be accurately characterized as a “lowermost” position.

In claim 16, the recitation “a surface partitioning the first communication hole” (l. 15) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed first communication hole 71 is not “partitioned” (i.e., divided into plural parts) by any surface of the first inner wall 61. Further, a “surface” (by definition) is not capable of functioning to divide a member into plural parts.

In claim 16, the recitation “a first attitude which is defined as an attitude in a state the tank taking the usage attitude is rotated…by an angle ranging from 0 degree to 90 degrees about a rotation axis…” (ll. 16-18) is indefinite because:
An “attitude” cannot be accurately characterized as being defined by rotation of an object about a rotation axis. An “attitude”, by definition, is a given position of an object. Thus, an “attitude” is not dependent upon the manner in which an object is moved (e.g., rotated) to arrive at the given position.
The claimed “angle ranging from 0 degree to 90 degrees” encompasses a rotation of 0 degree, which is no rotation at all. The claimed “first attitude”, which is claimed to be distinct from “the usage attitude”, cannot be identical to the usage attitude. But that is exactly what is encompassed by a rotation of 0 degree, i.e., no rotation at all.
The claimed “angle ranging from 0 degree to 90 degrees” encompasses numerous rotation angles falling within the claimed range and, thus, encompasses numerous rotational positions of the tank. In contrast, an “attitude”, by definition, is a specific position of an object. Thus, an “attitude” cannot be accurately characterized as corresponding to numerous distinct rotational positions of an object, i.e., a singular “attitude” cannot be accurately characterized as encompassing numerous plural attitudes.

In claim 16, the recitation “rotated in another direction opposite to the one direction corresponding to the first direction” (ll. 17-18) is indefinite for the reasons given above with respect to the claimed “one direction” and the claimed “first direction”. Further, the claimed “one direction” and the claimed “first direction” are not defined as directions in which the tank is “rotated”. Therefore, it is indefinite to characterize the claimed direction in which the tank is “rotated” as “another direction opposite to the one direction”. If the tank is not defined as being rotated in “the one direction”, then how can it be defined as being “rotated in another direction” that is “opposite to” (i.e., in an opposite rotational direction with respect to) “the one direction”?

In claim 16, the recitation “a second direction” (l. 19) is indefinite because more than a first direction (i.e., more than one direction) is previously recited. If the claim requires “one direction” (l. 8), “a first direction” (l. 8), “an up-down direction” (ll. 8-9) and “another direction” (l. 17), then how can the direction recited at line 18 be only a “second” direction?

In claim 16, the recitation “is configured to store a particular amount of liquid” (l. 20) is indefinite because the subject of this clause is not clearly defined by the claim. Rather, lines 14-22 are of an improper run-on form such that lines 20-22 are not clearly tied to the corresponding structure that precedes those lines. As a result, it is unclear whether the “is configured to store” limitation applies to the claimed “third space” (l. 14), the claimed “first inner wall” (l. 14), the claimed “outer wall” (l. 14), the claimed “surface” (l. 15), the claimed “communication hole” (l. 15), and/or the claimed “tank” (l. 16). In addition, it is unclear whether the “is configured to store” limitation is meant to define the “first attitude” (l. 16) or the “usage attitude” (l. 17).

In claim 17, the recitation “an inner space partitioned, by an outer wall, from outside” (l. 2) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed inner space 57 is not “partitioned” (i.e., divided into plural parts) by any of the disclosed outer walls 51-56. Further, the disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall.

In claim 17, the term “the outside of the tank” (l. 3) lacks proper antecedent basis. The term “outside” can refer to an external side or surface of an object, but no antecedent basis is provided for such a structural feature “of the tank”. Further, “the outside of the tank” (l. 3) is inconsistent with the prior use of the term “outside” (l. 2). In line 2, “outside” appears to refer to an outer boundary of the “inner space” whereas “the outside of the tank” (l. 3) appears to refer to a space exterior to the tank.

In claim 17, the recitation “an inlet through which the inner space communicates with the outside of the tank, and an outlet through which the inner space communicates with the outside of the tank” (ll. 2-4) is indefinite because it inaccurately encompasses a construction in which the inlet and the outlet communicate with the same area, region or space. As described in the patent specification, the inlet 58 is exposed to an unbounded space surrounding the tank whereas the outlet 59 communicates with ink tubes 28 such that the outlet 59 is not exposed to the unbounded space surrounding the tank. Thus, the inlet and the outlet do not communicate with a common space defined as “the outside of the tank”.

In claim 17, the recitation “a first inner wall which extends…from the outer wall” (ll. 6-7) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Thus, the claimed first inner wall is not accurately defined as extending from the claimed singular “outer wall”. Rather, the claimed first inner wall extends from one of the disclosed plural outer walls.

In claim 17, the recitation “from the outer wall on one side in a first direction” (l. 7) is indefinite because it is unclear how the claimed “one side” relates to the claimed “first direction”. Further, it is unclear which of the recited elements possesses the recited “one side” (l. 7). Is this “one side” of the “tank” (l. 6), or “one side” of the “first inner wall” (l. 6) or “one side” of the “outer wall” (l. 7)? In addition, it is unclear how the recited “one side” can be defined as being “in a first direction”. A “side” (by definition) occupies a certain position (e.g., upper, lower, left, right, etc.), but it is not a directional element. Thus, it is unclear how a “side” can be characterized as being “in” a certain “direction”.

In claim 17, the recitation “the first inner wall having a first communication hole” (ll. 10-11) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed first inner wall 61 does not “have” the disclosed first communication hole 71. Rather, the first inner wall 61 terminates at a location spaced from the right outer wall 55 such that the first communication hole 71 is defined between the right outer wall 55 and the location where the first inner wall 61 terminates.

In claim 17, the recitation “a third space, which is partitioned by the first inner wall and the outer wall” (l. 13) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed third space 103 is not “partitioned” (i.e., divided into plural parts) by the first inner wall 61 or by any of the disclosed outer walls 51-56. Further, the disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Therefore, the claimed “third space” is not defined by a singular “outer wall”.

In claim 17, the recitation “a third space…located below a lowermost position of a surface partitioning the first communication hole when the tank takes a first attitude…” (ll. 13-15) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. When the tank is in the disclosed “first attitude” (see Fig. 4B), the disclosed “position” L1 of a surface bounding the first communication hole 71 is not a “lowermost” position of that surface. In fact, it is not possible for the disclosed two-dimensional “surface” to occupy a position that is “lowermost” compared with other positions occupied thereby. Rather, the disclosed surface occupies a singular position L1. Further, as shown in Fig. 4B, the third space 103 is defined below an upper surface/extent of the first inner wall 61 when the tank is in the first attitude. Such an upper surface/extent cannot be accurately characterized as a “lowermost” position.

In claim 17, the recitation “a surface partitioning the first communication hole” (l. 14) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed first communication hole 71 is not “partitioned” (i.e., divided into plural parts) by any surface of the first inner wall 61. Further, a “surface” (by definition) is not capable of functioning to divide a member into plural parts.

In claim 17, the recitation “a first attitude which is defined as an attitude of the tank when the tank taking the usage attitude is rotated…by an angle ranging from 0 degree to 90 degrees about a rotation axis…” (ll. 15-17) is indefinite because:
An “attitude” cannot be accurately characterized as being defined by rotation of an object about a rotation axis. An “attitude”, by definition, is a given position of an object. Thus, an “attitude” is not dependent upon the manner in which an object is moved (e.g., rotated) to arrive at the given position.
The claimed “angle ranging from 0 degree to 90 degrees” encompasses a rotation of 0 degree, which is no rotation at all. The claimed “first attitude”, which is claimed to be distinct from “the usage attitude”, cannot be identical to the usage attitude. But that is exactly what is encompassed by a rotation of 0 degree, i.e., no rotation at all.
The claimed “angle ranging from 0 degree to 90 degrees” encompasses numerous rotation angles falling within the claimed range and, thus, encompasses numerous rotational positions of the tank. In contrast, an “attitude”, by definition, is a specific position of an object. Thus, an “attitude” cannot be accurately characterized as corresponding to numerous distinct rotational positions of an object, i.e., a singular “attitude” cannot be accurately characterized as encompassing numerous plural attitudes.

In claim 17, the recitation “rotated on another side in the first direction” (ll. 16-17) is indefinite because it is unclear how the claimed “another side” relates to the claimed “first direction”. Further, it is unclear which of the recited elements possesses the recited “another side” (l. 16). Is this “another side” of the “tank” (l. 15), or “another side” of the “first inner wall” (l. 13) or “another side” of the “outer wall” (l. 13)? In addition, the claimed “first direction” is not defined as a direction in which the tank is “rotated”. Therefore, it is indefinite to characterize the claimed direction in which the tank is “rotated” as “another side in the first direction”. If the tank is not defined as being rotated in “the first direction”, then how can it be defined as being “rotated on another side in the first direction”? Still further, it is unclear what it means for the recited tank to be “rotated on another side”. How does the phrase “on another side” function to define the manner in which the tank is rotated?

In claim 17, the recitation “a second direction” (l. 17) is indefinite because more than a first direction (i.e., more than one direction) is previously recited. If the claim requires “a first direction” (l. 7) and “an up-down direction” (ll. 7-8), then how can the direction recited at line 17 be only a “second” direction?

In claim 17, the recitation “is configured to store a particular amount of liquid” (ll. 18-19) is indefinite because the subject of this clause is not clearly defined by the claim. Rather, lines 13-20 are of an improper run-on form such that lines 18-20 are not clearly tied to the corresponding structure that precedes those lines. As a result, it is unclear whether the “is configured to store” limitation applies to the claimed “third space” (l. 13), the claimed “first inner wall” (l. 13), the claimed “outer wall” (l. 13), the claimed “surface” (l. 14), the claimed “communication hole” (l. 14), and/or the claimed “tank” (l. 15). In addition, it is unclear whether the “is configured to store” limitation is meant to define the “first attitude” (l. 15) or the “usage attitude” (l. 16).

In claim 17, the recitation “a second inner wall which extends downward…from the first inner wall at a position on the other side of the first direction with respect to the first communication hole” (ll. 21-23) is indefinite because:
It is unclear how the claimed “other side” relates to the claimed “first direction”.
It is unclear how the recited “other side” can be defined as being “of the first direction”. A “side” (by definition) occupies a certain position (e.g., upper, lower, left, right, etc.), but it is not a directional element. Thus, it is unclear how a “side” can be characterized as being “of” a certain “direction”.
It is unclear which of the recited elements possesses the recited “other side”. Is this a “side” of the “second inner wall”, or a “side” of the “first inner wall”, or a “side” of the “first communication hole”?
The claimed “the other side of the first direction” appears to refer to the previously defined “another side in the first direction” in which the tank is “rotated” (see ll. 15-16). However, the second inner wall 62 cannot be accurately characterized as extending in such a rotation direction. Rather, the wall 62 is disclosed as extending in a linear direction.
It is unclear what relationship is required by the broadly recited phrase “on the other side…with respect to the first communication hole”. Does this mean “on the other side…of the first communication hole”? Does it encompass some broader relationship?

In claim 17, the term “the other side of the first direction” (ll. 22-23) lacks proper antecedent basis. Claim 17 recites “another side in the first direction” (l. 16) as well as a plurality of other directions. It is not entirely clear which direction is referred to in lines 22-23.

In claim 17, the term “the lower side of the second inner wall” (l. 26) lacks proper antecedent basis.

In claim 17, the recitation “the second inner wall having a second communication hole” (ll. 26-27) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed second inner wall 62 does not “have” the disclosed second communication hole 72. Rather, the second inner wall 62 terminates at a location spaced from the lower outer wall 54 such that the second communication hole 72 is defined between the lower outer wall 54 and the location where the second inner wall 62 terminates.

In claim 17, the recitation “a seventh space which is partitioned by the first inner wall, the second inner wall and the outer wall” (ll. 28-29) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed seventh space 107 is not “partitioned” (i.e., divided into plural parts) by the first inner wall 61, or the second inner wall 62, or by any of the disclosed outer walls 51-56. Further, the disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Therefore, the claimed “seventh space” is not defined by a singular “outer wall”.

In claim 17, the recitation “a seventh space…located below the lowermost position of a surface, of the second inner wall, partitioning the second communication hole in a state where the tank takes a second attitude…” (ll. 28-31) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. When the tank is in the disclosed “second attitude” (see Fig. 7C), the disclosed “position” L2 of a surface bounding the second communication hole 72 is not a “lowermost” position of that surface. In fact, it is not possible for the disclosed two-dimensional “surface” to occupy a position that is “lowermost” compared with other positions occupied thereby. Rather, the disclosed surface occupies a singular position L2. Further, as shown in Fig. 7C, the seventh space 107 is defined below an upper surface/extent of the second inner wall 62 when the tank is in the second attitude. Such an upper surface/extent cannot be accurately characterized as a “lowermost” position.

In claim 17, the term “the lowermost position of a surface, of the second inner wall, partitioning the second communication hole” (ll. 29-30) lacks proper antecedent basis. While a “lowermost position” is introduced in line 14, it is not defined as being “of a surface, of the second inner wall, partitioning the second communication hole”.

In claim 17, the recitation “a surface, of the second inner wall, partitioning the second communication hole” (ll. 29-30) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed second communication hole 72 is not “partitioned” (i.e., divided into plural parts) by any surface of the second inner wall 62. Further, a “surface” (by definition) is not capable of functioning to divide a member into plural parts.

In claim 17, the recitation “a second attitude which is defined as an attitude of the tank when the tank is further rotated…by an angle ranging from 90 degrees to 180 degrees about the rotation axis…” (ll. 30-32) is indefinite because:
An “attitude” cannot be accurately characterized as being defined by rotation of an object about a rotation axis. An “attitude”, by definition, is a given position of an object. Thus, an “attitude” is not dependent upon the manner in which an object is moved (e.g., rotated) to arrive at the given position.
The claimed “angle ranging from 90 degrees to 180 degrees” encompasses numerous rotation angles falling within the claimed range and, thus, encompasses numerous rotational positions of the tank. In contrast, an “attitude”, by definition, is a specific position of an object. Thus, an “attitude” cannot be accurately characterized as corresponding to numerous distinct rotational positions of an object, i.e., a singular “attitude” cannot be accurately characterized as encompassing numerous plural attitudes.

In claim 17, the term “the other direction” (l. 31-32) lacks proper antecedent basis. 

In claim 17, the recitation “is configured to store the liquid” (ll. 32-33) is indefinite because the subject of this clause is not clearly defined by the claim. Rather, lines 28-34 are of an improper run-on form such that lines 32-34 are not clearly tied to the corresponding structure that precedes those lines. As a result, it is unclear whether the “is configured to store” limitation applies to the claimed “seventh space” (l. 28), the claimed “first inner wall” (l. 28), the claimed “second inner wall” (ll. 28-29), the claimed “outer wall” (l. 29), the claimed “surface” (l. 29), the claimed “second communication hole” (l. 30), and/or the claimed “tank” (l. 30). In addition, it is unclear whether the “is configured to store” limitation is meant to define the “second attitude” (ll. 30-31) or some other attitude (i.e., the “usage attitude” or the “first attitude”).

In claim 18, the recitation “an outer wall defining an inner space of the tank, the inner space partitioned from an outside by the outer wall” (ll. 2-3) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed inner space 57 is not “partitioned” (i.e., divided into plural parts) by any of the disclosed outer walls 51-56. Further, the disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall.

In claim 18, the recitation “a first inner wall which extends…from the outer wall” (ll. 7-8) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Thus, the claimed first inner wall is not accurately defined as extending from the claimed singular “outer wall”. Rather, the claimed first inner wall extends from one of the disclosed plural outer walls.

In claim 18, the recitation “from the outer wall on a one side in a first direction” (ll. 7-8) is indefinite because it is unclear how the claimed “one side” relates to the claimed “first direction”. Further, it is unclear which of the recited elements possesses the recited “one side” (l. 8). Is this “one side” of the “tank” (l. 7), or “one side” of the “first inner wall” (l. 7) or “one side” of the “outer wall” (l. 8)? In addition, it is unclear how the recited “one side” can be defined as being “in a first direction”. A “side” (by definition) occupies a certain position (e.g., upper, lower, left, right, etc.), but it is not a directional element. Thus, it is unclear how a “side” can be characterized as being “in” a certain “direction”.

In claim 18, the recitation “the first inner wall having a first communication hole” (ll. 10-11) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed first inner wall 61 does not “have” the disclosed first communication hole 71. Rather, the first inner wall 61 terminates at a location spaced from the right outer wall 55 such that the first communication hole 71 is defined between the right outer wall 55 and the location where the first inner wall 61 terminates.

In claim 18, the recitation “a third space, which is partitioned by the first inner wall and the outer wall” (l. 13) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed third space 103 is not “partitioned” (i.e., divided into plural parts) by the first inner wall 61 or by any of the disclosed outer walls 51-56. Further, the disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Therefore, the claimed “third space” is not defined by a singular “outer wall”.

In claim 18, the recitation “a third space…located below a lowermost position of a surface partitioning the first communication hole in a state where the tank takes a first attitude…” (ll. 13-15) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. When the tank is in the disclosed “first attitude” (see Fig. 4B), the disclosed “position” L1 of a surface bounding the first communication hole 71 is not a “lowermost” position of that surface. In fact, it is not possible for the disclosed two-dimensional “surface” to occupy a position that is “lowermost” compared with other positions occupied thereby. Rather, the disclosed surface occupies a singular position L1. Further, as shown in Fig. 4B, the third space 103 is defined below an upper surface/extent of the first inner wall 61 when the tank is in the first attitude. Such an upper surface/extent cannot be accurately characterized as a “lowermost” position.

In claim 18, the recitation “a surface partitioning the first communication hole” (l. 14) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed first communication hole 71 is not “partitioned” (i.e., divided into plural parts) by any surface of the first inner wall 61. Further, a “surface” (by definition) is not capable of functioning to divide a member into plural parts.

In claim 18, the recitation “a first attitude which is defined as an attitude in a state the tank taking the usage attitude is rotated…by an angle ranging from 0 degree to 90 degrees about a rotation axis…” (ll. 15-17) is indefinite because:
An “attitude” cannot be accurately characterized as being defined by rotation of an object about a rotation axis. An “attitude”, by definition, is a given position of an object. Thus, an “attitude” is not dependent upon the manner in which an object is moved (e.g., rotated) to arrive at the given position.
The claimed “angle ranging from 0 degree to 90 degrees” encompasses a rotation of 0 degree, which is no rotation at all. The claimed “first attitude”, which is claimed to be distinct from “the usage attitude”, cannot be identical to the usage attitude. But that is exactly what is encompassed by a rotation of 0 degree, i.e., no rotation at all.
The claimed “angle ranging from 0 degree to 90 degrees” encompasses numerous rotation angles falling within the claimed range and, thus, encompasses numerous rotational positions of the tank. In contrast, an “attitude”, by definition, is a specific position of an object. Thus, an “attitude” cannot be accurately characterized as corresponding to numerous distinct rotational positions of an object, i.e., a singular “attitude” cannot be accurately characterized as encompassing numerous plural attitudes.

In claim 18, the recitation “rotated on another side in the first direction” (l. 16) is indefinite because it is unclear how the claimed “another side” relates to the claimed “first direction”. Further, it is unclear which of the recited elements possesses the recited “another side” (l. 16). Is this “another side” of the “tank” (l. 15), or “another side” of the “first inner wall” (l. 13) or “another side” of the “outer wall” (l. 13)? In addition, the claimed “first direction” is not defined as a direction in which the tank is “rotated”. Therefore, it is indefinite to characterize the claimed direction in which the tank is “rotated” as “another side in the first direction”. If the tank is not defined as being rotated in “the first direction”, then how can it be defined as being “rotated on another side in the first direction”? Still further, it is unclear what it means for the recited tank to be “rotated on another side”. How does the phrase “on another side” function to define the manner in which the tank is rotated?

In claim 18, the recitation “a second direction” (l. 17) is indefinite because more than a first direction (i.e., more than one direction) is previously recited. If the claim requires “a first direction” (l. 8) and “an up-down direction” (l. 8), then how can the direction recited at line 17 be only a “second” direction?

In claim 18, the recitation “is configured to store a particular amount of liquid” (ll. 18-19) is indefinite because the subject of this clause is not clearly defined by the claim. Rather, lines 13-20 are of an improper run-on form such that lines 18-20 are not clearly tied to the corresponding structure that precedes those lines. As a result, it is unclear whether the “is configured to store” limitation applies to the claimed “third space” (l. 13), the claimed “first inner wall” (l. 13), the claimed “outer wall” (l. 13), the claimed “surface” (l. 14), the claimed “communication hole” (l. 14), and/or the claimed “tank” (l. 15). In addition, it is unclear whether the “is configured to store” limitation is meant to define the “first attitude” (l. 15) or the “usage attitude” (l. 16).

In claim 18, the recitation “a second inner wall which extends downward…from the first inner wall at a position on the other side of the first direction with respect to the first communication hole” (ll. 21-23) is indefinite because:
It is unclear how the claimed “other side” relates to the claimed “first direction”.
It is unclear how the recited “other side” can be defined as being “of the first direction”. A “side” (by definition) occupies a certain position (e.g., upper, lower, left, right, etc.), but it is not a directional element. Thus, it is unclear how a “side” can be characterized as being “of” a certain “direction”.
It is unclear which of the recited elements possesses the recited “other side”. Is this a “side” of the “second inner wall”, or a “side” of the “first inner wall”, or a “side” of the “first communication hole”?
The claimed “the other side of the first direction” appears to refer to the previously defined “another side in the first direction” in which the tank is “rotated” (see ll. 15-16). However, the second inner wall 62 cannot be accurately characterized as extending in such a rotation direction. Rather, the wall 62 is disclosed as extending in a linear direction.
It is unclear what relationship is required by the broadly recited phrase “on the other side…with respect to the first communication hole”. Does this mean “on the other side…of the first communication hole”? Does it encompass some broader relationship?

In claim 18, the term “the other side of the first direction” (ll. 22-23) lacks proper antecedent basis. Claim 17 recites “another side in the first direction” (l. 16) as well as a plurality of other directions. It is not entirely clear which direction is referred to in lines 22-23.

In claim 18, the term “the lower side of the second inner wall” (l. 26) lacks proper antecedent basis.

In claim 18, the recitation “the second wall having a second communication hole” (l. 26) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed second inner wall 62 does not “have” the disclosed second communication hole 72. Rather, the second inner wall 62 terminates at a location spaced from the lower outer wall 54 such that the second communication hole 72 is defined between the lower outer wall 54 and the location where the second inner wall 62 terminates.

In claim 18, the recitation “a seventh space which is partitioned by the first inner wall, the second inner wall and the outer wall” (ll. 28-29) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed seventh space 107 is not “partitioned” (i.e., divided into plural parts) by the first inner wall 61, or the second inner wall 62, or by any of the disclosed outer walls 51-56. Further, the disclosed plural outer walls 51-56 are not accurately defined by the claimed “outer wall”, i.e., plural walls do not constitute a singular wall. Therefore, the claimed “seventh space” is not defined by a singular “outer wall”.

In claim 18, the recitation “a seventh space…located below the lowermost position of a surface, of the second inner wall, partitioning the second communication hole in a state where the tank takes a second attitude…” (ll. 28-31) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. When the tank is in the disclosed “second attitude” (see Fig. 7C), the disclosed “position” L2 of a surface bounding the second communication hole 72 is not a “lowermost” position of that surface. In fact, it is not possible for the disclosed two-dimensional “surface” to occupy a position that is “lowermost” compared with other positions occupied thereby. Rather, the disclosed surface occupies a singular position L2. Further, as shown in Fig. 7C, the seventh space 107 is defined below an upper surface/extent of the second inner wall 62 when the tank is in the second attitude. Such an upper surface/extent cannot be accurately characterized as a “lowermost” position.

In claim 18, the term “the lowermost position of a surface, of the second inner wall, partitioning the second communication hole” (ll. 29-30) lacks proper antecedent basis. While a “lowermost position” is introduced in line 14, it is not defined as being “of a surface, of the second inner wall, partitioning the second communication hole”.

In claim 18, the recitation “a surface, of the second inner wall, partitioning the second communication hole” (ll. 29-30) is indefinite because it fails to accurately describe the structure described in the patent specification and disclosed in the patent drawings. The disclosed second communication hole 72 is not “partitioned” (i.e., divided into plural parts) by any surface of the second inner wall 62. Further, a “surface” (by definition) is not capable of functioning to divide a member into plural parts.

In claim 18, the recitation “a second attitude which is defined as an attitude of the tank when the tank is further rotated…by an angle ranging from 90 degrees to 180 degrees about the rotation axis…” (ll. 30-32) is indefinite because:
An “attitude” cannot be accurately characterized as being defined by rotation of an object about a rotation axis. An “attitude”, by definition, is a given position of an object. Thus, an “attitude” is not dependent upon the manner in which an object is moved (e.g., rotated) to arrive at the given position.
The claimed “angle ranging from 90 degrees to 180 degrees” encompasses numerous rotation angles falling within the claimed range and, thus, encompasses numerous rotational positions of the tank. In contrast, an “attitude”, by definition, is a specific position of an object. Thus, an “attitude” cannot be accurately characterized as corresponding to numerous distinct rotational positions of an object, i.e., a singular “attitude” cannot be accurately characterized as encompassing numerous plural attitudes.

In claim 18, the term “the other direction” (l. 31-32) lacks proper antecedent basis. 

In claim 18, the recitation “is configured to store the liquid” (ll. 32-33) is indefinite because the subject of this clause is not clearly defined by the claim. Rather, lines 28-34 are of an improper run-on form such that lines 32-34 are not clearly tied to the corresponding structure that precedes those lines. As a result, it is unclear whether the “is configured to store” limitation applies to the claimed “seventh space” (l. 28), the claimed “first inner wall” (l. 28), the claimed “second inner wall” (ll. 28-29), the claimed “outer wall” (l. 29), the claimed “surface” (l. 29), the claimed “second communication hole” (l. 30), and/or the claimed “tank” (l. 30). In addition, it is unclear whether the “is configured to store” limitation is meant to define the “second attitude” (ll. 30-31) or some other attitude (i.e., the “usage attitude” or the “first attitude”).

Claim 19 differs from claim 1 only in that the term “inlet” recited in claim 1 is changed to “opening” in claim 19. Thus, claim 19 is indefinite for the same reasons given above with respect to claim 1.

Claim 20 differs from claim 13 only in that (a) the term “inlet” recited in claim 13 is changed to “opening” in claim 20; and (b) some informalities are corrected in claim 20. Thus, claim 20 is indefinite for the same reasons given above with respect to claim 13.

Claim 21 differs from claim 16 only in that the term “inlet” recited in claim 16 is changed to “opening” in claim 21. Thus, claim 21 is indefinite for the same reasons given above with respect to claim 16.

Claim 22 differs from claim 17 only in that (a) the term “inlet” recited in claim 17 is changed to “opening” in claim 22; and (b) an informality is corrected in claim 22. Thus, claim 22 is indefinite for the same reasons given above with respect to claim 17.

Claim 23 differs from claim 18 only in that (a) the term “inlet” recited in claim 18 is changed to “opening” in claim 23; and (b) an informality is corrected in claim 23. Thus, claim 23 is indefinite for the same reasons given above with respect to claim 18.


AIA  – First to File
The present reissue application contains claims to a claimed invention having an effective filing date on or after March 16, 2013. Accordingly, this application is being examined under the AIA  first to file provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Cook et al.”
US Patent No. 6,095,643

“Dent”
US Patent No. 2,233,996

“Fukushima”
JP Publication No. S58-53061 U (with partial translation)

“Gaffney”
US Patent No. 4,856,685

“Gier”
US Patent No. 6,029,861

“Goodrich”
US Patent No. 3,235,143

“Ishinaga et al.”
US Patent No. 6,336,719 B1

“Kervina”
WO Publication No. 2015/145247 A1

“Krag”
US Patent No. 352,195

“Kudo et al. ‘056”
US Publication No. 2018/0244056 A1

“Kudo et al. ‘957”
US Publication No. 2016/0279957 A1

“Kyogoku et al.”
US Patent No. 7,185,977 B2

“Li”
US Patent No. 5,123,575

“Lo”
US Patent No. 7,293,679 B2

“Matsuda et al.”
US Patent No. 9,868,290 B2

“Shimizu et al.”
US Publication No. 2012/0038719 A1

“Wakamatsu”
US Patent No. 3,584,771



Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipation rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

GROUND 2:  Claims 1, 2, 8, 16-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al.
Cook et al. discloses a liquid consumption device in the form of an ink jet printer having an ink cartridge (i.e., tank) 10 connected to a liquid consumption part in the form of a print head. See Fig. 1; col. 1, ll. 6-9; col. 2, ll. 59-61. In the first disclosed embodiment (Fig. 1), the ink tank 10 comprises first and second inner walls 50, 52 that partition an inner space into compartments 54, 56, with the compartment 56 including sub-compartments 58, 60. See col. 3, ll. 31-41. Similarly, in the second disclosed embodiment (Fig. 3), the ink tank 110 comprises a first inner wall (i.e., similar to the wall 50 shown in Fig. 1) and a second inner wall 152 that partition the inner space into a first compartment 154 and a second compartment (like compartment 56 in Fig. 1) having sub-compartments 58, 160. See col. 5, l. 66 to col. 6, l. 2. Likewise, in the third disclosed embodiment (Fig. 4), the ink tank 210 comprises a first inner wall (i.e., essentially the same as wall 50 shown in Fig. 1) and a second inner wall 252 that partition the inner space into a first compartment 254 and a second compartment (like compartment 56 in Fig. 1) having sub-compartments 58, 260. See col. 6, ll. 32-36.
With respect to claims 1, 16, 19 and 21, the ink tank 110 (Fig. 3) comprises: 
An inner space (see Figs. 2-3) bounded by outer walls from outside, with the outer walls being walls of a cartridge body 12 and cover 14. See col. 2, ll. 62-64.1
An inlet portion 32 having an inlet 30 (labeled in Fig. 1 and shown in Fig. 3) through which the inner space communicates with the outside of the tank. See col. 3, ll. 13-21.
An outlet portion 16 having an outlet 20 (both labeled in Fig. 1 and shown in Fig. 3) through which the inner space communicates with the outside of the tank. See col. 2, l. 64 to col. 3, l. 12.
A first inner wall (see the horizontal inner wall in Fig. 3, which is similar to the wall 50 in Fig. 1) which extends, in a state where the tank takes a usage attitude (see Fig. 3), from the left outer wall (see Fig. 3) in a first direction perpendicular to an up-down direction. See col. 3, ll. 31-41 (describing the wall 50 in Fig. 1, which is similar to the horizontal inner wall in Fig. 3). 
A first space (which is part of sub-compartment 58) above the first inner wall (see the horizontal inner wall in Fig. 3) in which the inlet 30 is located and a second space (which includes compartment 154 and sub-compartment 160) below the first inner wall in which the outlet 20 is located, with the first inner wall serving as a partition between the first and second spaces, and with the first inner wall unobstructedly facing the inlet 30. See Fig. 3; col. 3, ll. 31-41 (describing Fig. 1, which is similar to Fig. 3); col. 5, l. 66 to col. 6, l. 2.
A first communication hole (see Fig. 3) defined between an end surface of the first inner wall (see the horizontal inner wall in Fig. 3, which is similar to the wall 50 in Fig. 1) and the right outer wall in Fig. 3, with this first communication hole forming a passage through which the first space (above the horizontal inner wall in Fig. 3) and the second space (below the horizontal inner wall in Fig. 3) communicate with each other. 
A fourth space (within compartment 154) that contains ink when the tank is in the usage attitude (see Fig. 3), which fourth space is a part of the second space (below the horizontal inner wall in Fig. 3). See col. 3, ll. 31-37 (describing the ink-containing compartment 54, which is similar to the compartment 154 in Fig. 3); col. 5, l. 66 to col. 6, l. 1. See also annotated Fig. 3 below.

    PNG
    media_image1.png
    299
    435
    media_image1.png
    Greyscale

A third space bounded by the first inner wall (see the horizontal inner wall in Fig. 3) and the lower outer wall in Fig. 3. When the tank is in a first non-usage attitude rotated 90° counterclockwise from the usage attitude, the third space is configured to store a particular amount of the liquid that is stored in the fourth space when in the usage attitude. See rotated and annotated Fig. 3 below.

    PNG
    media_image2.png
    323
    421
    media_image2.png
    Greyscale

With respect to claims 2, 17, 18, 22 and 23, the tank 110 comprises a second inner wall 152 which extends downward, when the tank is in the usage attitude, from the first inner wall (the horizontal inner wall in Fig. 3) at a position on a side of the first communication hole that is opposite to the right outer wall in Fig. 3. See col. 6, ll. 1-2. When the tank is in the first attitude, the second inner wall 152 partitions the second space into a fifth space on an upper side of the second inner wall 152 and a sixth space on a lower side of the second inner wall 152. See rotated and annotated Fig. 3 below.

    PNG
    media_image3.png
    300
    417
    media_image3.png
    Greyscale

A second communication hole 176 is defined in the second inner wall 152, with this second communication hole forming a passage through which the fifth space and the sixth space communicate with each other. See col. 6, ll. 2-5. See also rotated and annotated Fig. 3 above.
A seventh space is bounded by the first inner wall (the horizontal inner wall in Fig. 3), the second inner wall 152, and the left outer wall in Fig. 3. When the tank 110 is in a second non-usage attitude rotated 180° from the usage attitude, the seventh space is configured to store the liquid that is stored in the fourth space when in the usage attitude. See rotated and annotated Fig. 3 below.

    PNG
    media_image4.png
    291
    429
    media_image4.png
    Greyscale


With respect to claim 8, an eleventh space is bounded by the lower, upper and right outer walls in Fig. 3. When the tank 110 is in a third non-usage attitude rotated 90° clockwise from the usage attitude, the eleventh space is configured to store the liquid that is stored in the fourth space when in the usage attitude. See rotated and annotated Fig. 3 below. It is noted that the ink level changes during use of the tank 110. Therefore, the eleventh space containing the ink will be below the outlet 30 for at least certain ink levels within the tank.

    PNG
    media_image5.png
    322
    451
    media_image5.png
    Greyscale
 
  
 With respect to the first, second and third attitudes discussed above, it is noted that Cook et al. does not specifically discuss rotation of the tank to these attitudes. However, the tank 110 can be rotated to these attitudes during transport and storage (or even by rotating the printer with the tank installed). Further, the disclosed structure of the tank 110 results in the tank being “configured” to store the ink in the third, fourth, seventh and eleventh spaces discussed above.

GROUND 3:  Claims 1, 2, 12, 16-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Kudo et al. ‘957.
Kudo et al. ‘957 discloses a liquid consumption device in the form of an ink jet printer 10 having ink tanks 25A connected via ink tubes 26 to a liquid consumption part in the form of a print head portion 32. See Fig. 1; ¶¶ 0057-0060, 0063-0065. 
With respect to claims 1, 16, 19 and 21, each tank 25A comprises: 
An inner space (see Figs. 2-3) bounded by outer walls 101-106 from outside, with the outer walls being walls of a case 50 and cover 51, and with the outer walls 101-106 defining outer surfaces 41-46 of the tank. See Figs. 2-3; ¶¶ 0068-0070, 0073-0075, 0083-0090.
An inlet portion 62 having an inlet 62o through which the inner space communicates with the outside of the tank. See Figs. 2-3; ¶¶ 0078-0079, 0086.
An outlet 61o and associated outlet portion 61 through which the inner space communicates with the ink tubes 26 on the outside of the tank. See Figs. 1-3; ¶¶ 0077, 0084.
A plurality of inner walls 54, 102 that partition the inner space into compartments 100, 111, 121 and passages 112, 122. See Figs. 2-3; ¶¶ 0075-0076, 0085, 0090, 0095, 0097, 0103, 0105.
A first inner wall 1022 (of the plurality of walls 54) which extends, in a state where the tank takes a usage attitude (see Fig. 3), from the outer wall 104 in a first direction perpendicular to an up-down direction. See Figs. 2-3; ¶ 0085. While the portion of the first inner wall 102 shown in Fig. 3 is spaced from the outer wall 104, that is because the cross section of Fig. 3 shows a groove formed in the inner wall 102 to define part of the passage 122. See ¶¶ 0069, 0090, 0105. Fig. 2 shows that a similar wall 54, which is spaced above and parallel to the inner wall 102, is formed with a groove to define part of the passage 122, but the non-grooved portion of this similar wall 54 extends from the outer wall 104. Accordingly, Fig. 3 shows dashed lines representing portions of the inner wall 102 and the similar wall 54 extending from the outer wall 104.3 
A first space above the first inner wall 102 in which the inlet 62o is located and a second space below the inner wall 102 in which the outlet 61o is located, with the inner wall 102 serving as a partition between the first and second spaces, and with the inner wall 102 unobstructedly facing the inlet 62o. See Fig. 3.
A first communication hole (see Fig. 3) defined between an end surface of the first inner wall 102 and the outer wall 103, with this first communication hole forming part of the passage 112 through which the first space (above the inner wall 102) and the second space (below the inner wall 102) communicate with each other. Note that passage 112 is also described as being defined by a groove formed in the inner walls 54. See ¶¶ 0090, 0097. The first communication hole forms part of this disclosed groove.
A fourth space (see the space containing ink IN in Fig. 3) that contains ink when the tank is in the usage attitude (see Fig. 3), which fourth space is a part of the second space (below the inner wall 102). See Fig. 3; ¶¶ 0068-0069, 0076, 0086, 0099.
A third space (see the space bounded by the first inner wall 102 and containing ink IN in Fig. 5A) bounded by the inner wall 102 and the outer walls 101, 104. When the tank 25A is in a first non-usage attitude (see Fig. 5A) rotated 90° clockwise from the usage attitude (see Fig. 3), the third space is configured to store a particular amount of the liquid (see the ink IN in Fig. 5A) that is stored in the fourth space (see the space containing ink IN in Fig. 3) when in the usage attitude. See ¶¶ 0068-0069, 0099, 0122-0123.
With respect to claims 2, 17, 18, 22 and 23, each tank 25A comprises a second inner wall 54 which extends downward, when the tank is in the usage attitude, from the first inner wall 102 at a position on a side of the first communication hole that is opposite to the outer wall 103. See the particular one of the inner walls 54 that is shown in Fig. 3 as extending downward from the first inner wall 102 adjacent to the and bounding the passage 112. 
When the tank is in the first attitude (see Fig. 5A), this second inner wall 54 partitions the second space into a fifth space on an upper side of the second inner wall 54 and a sixth space on a lower side of the second inner wall 54. A second communication hole (see Figs. 3 and 5A) is defined between an end surface of the second inner wall 54 and the outer wall 101, with this second communication hole forming part of the passage 112 through which the fifth space (above the second inner wall 54 when in the first attitude of Fig. 5A) and the sixth space (below the second inner wall 54 when in the first attitude) communicate with each other.
A seventh space (see the space bounded by the first inner wall 102 and the second inner wall 54 and containing ink IN in Fig. 5B) is bounded by the first inner wall 102, the second inner wall 54, and the outer walls 105, 106. See Fig. 5B. When the tank 25A is in a second non-usage attitude (see Fig. 5B) rotated 180° clockwise from the usage attitude (see Fig. 3), the seventh space is configured to store the liquid (see the ink IN in Fig. 5B) that is stored in the fourth space (see the space containing ink IN in Fig. 3) when in the usage attitude. See ¶¶ 0122, 0124.
With respect to claim 12, the outer wall 103 is provided with a full level mark (i.e., line) 66a, and the outer wall 103 is transparent or translucent for viewing the level of ink IN stored in the compartment 100 below the full level mark 66a. See Figs. 2-3; ¶¶ 0068, 0081, 0087, 0099, 0111-0112. As shown in Fig. 3, the full level mark 66a is located below the first inner wall 102.

GROUND 4:  Claims 16, 18, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krag.
With respect to claims 16 and 21, Krag discloses a tank comprising: 
An inner space (see Figs. 1-4) bounded by outer walls from outside, with the outer walls being walls of a body A. See Figs. 1-4; p. 1, ll. 23-24.
An inlet portion having an inlet (x) through which the inner space communicates with the outside of the tank. See Figs. 1-2; p. 1, ll. 24-28.
An outlet (b) and associated outlet member (d) through which the inner space communicates with the outside of the tank. See Figs. 1-4; p. 1, ll. 28-41.
Inner walls (e), (f), (g) that partition the inner space into compartments and passages. See Figs. 1-4; p. 1, ll. 46-63 and 72-89.
A first inner wall (e) which extends, in a state where the tank takes a usage attitude (see Figs. 1-2 and 4), from the left or right outer wall in a first direction perpendicular to an up-down direction. See Figs. 1-2 and 4; p. 1, ll. 55-59, 72-76 and 82-84. While the first inner wall (e) is not oriented perpendicular to the up-down direction when in the usage attitude, such a configuration is not required by the broad claim language. Evidence of this fact is provided by applicant’s dependent claim 4, which requires that the first inner wall extends in a first direction perpendicular to an up-down direction (by virtue of its dependency from claim 1) while also requiring that the first inner wall has an upper surface tilted downward. Thus, the first inner wall (e) of Krag satisfies the requirements of claims 16 and 21 because this wall (e) extends away from the left or right outer wall in such a manner that one component of its extension is in a first direction perpendicular to an up-down direction.
A first space above the first inner wall (e) in which the inlet (x) is located and a second space below the inner wall (e) in which the outlet (b) is located, with the inner wall (e) serving as a partition between the first and second spaces, and with the inner wall (e) unobstructedly facing the inlet (x). See Figs. 1-2 and 4.
A first communication hole (Z) defined between one of: an end surface of the first inner wall (e) and the right outer wall (see Fig. 1); an end surface of the first inner wall (e) and the left outer wall (see Fig. 4); and opposing end surfaces of the first and second inner walls (e), (f) (see Fig. 2). This first communication hole (Z) forms a passage through which the first space (above the inner wall (e)) and the second space (below the inner wall (e)) communicate with each other. See p. 1, ll. 57-59, 64-69, 72-76 and 82-84.
A fourth space that contains a flowable material when the tank is in the usage attitude (see Fig. 3), which fourth space is a part of the second space (below the first inner wall (e)). See Figs. 1-2 and 4; p. 1, ll. 8-17 and 24-36, 64-66. While the flowable material can also occupy other spaces within the tank, it nevertheless occupies a fourth space that is part of the second space below the inner wall (e). Further, the level of the flowable material changes during use of the tank, i.e., the level drops as the flowable material is dispensed. Therefore, the flowable material will be limited to the fourth space for certain reduced levels thereof.

    PNG
    media_image6.png
    302
    387
    media_image6.png
    Greyscale

A third space bounded by the first inner wall (e) and the lower, right and left outer walls. When the tank is in a first non-usage attitude rotated 90° from the usage attitude, the third space is configured to store a particular amount of the flowable material that is stored in the fourth space when in the usage attitude. 

    PNG
    media_image7.png
    210
    445
    media_image7.png
    Greyscale

While Krag does not disclose that the tank is used for storing a liquid, the disclosed structure of the tank results in the tank being “configured” to store a liquid in the third, fourth and seventh spaces discussed above. Further, an intended use cannot stand alone in distinguishing a claim from the prior art.
With respect to claims 18 and 23, the tank 110 comprises a second inner wall (g) which extends downward, when the tank is in the usage attitude, from the first inner wall (e) at a position on a side of the first communication hole (Z) that is opposite to the left outer wall (Fig. 3) or a third inner wall (f) (Fig. 2). When the tank is in a first non-usage attitude rotated 90° from the usage attitude, the second inner wall (g) partitions the second space into a fifth space on an upper side of the second inner wall (g) and a sixth space on a lower side of the second inner wall (g). A second communication hole (see Figs. 2 and 4) is defined between an end surface of the second inner wall (g) and the lower outer wall, with this second communication hole forming a passage through which the fifth space and the sixth space communicate with each other. 

    PNG
    media_image8.png
    246
    359
    media_image8.png
    Greyscale

A seventh space is bounded by the first inner wall (e), the second inner wall (g), and the right outer wall. When the tank is in a second non-usage attitude rotated 180° from the usage attitude, the seventh space is configured to store the flowable material that is stored in the fourth space when in the usage attitude. 


    PNG
    media_image9.png
    316
    226
    media_image9.png
    Greyscale


Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

Kudo et al. ‘056 discloses a tank having inner walls 107 dividing an inner space into compartments and passages. An inlet 113 is in communication with a first compartment 120, and an outlet 5 is in communication with the compartment 120. A first horizontal inner wall (see Figs. 2 and 4) includes a first passage 132 through which the first compartment 120 communicates with a second compartment (see Figs. 2 and 4) located above the first compartment 120. The first compartment 120 stores an amount of liquid when the tank is rotated from a usage attitude (Fig. 5A) to a first attitude (Fig. 5B) or a second attitude (Fig. 5C) or a third attitude (Fig. 5D).

Matsuda et al. discloses a tank having inner walls (see Figs. 6-8) dividing an inner space into compartments and passages. An inlet 35 is in communication with a first compartment 55, and an outlet 64 is in communication with the compartment 55. A first horizontal inner wall (see Figs6-8 4) includes a first passage 79 through which the first compartment 55 communicates with a second compartment 77 located above the first compartment 55. The first compartment 55 is capable of storing an amount of liquid when the tank is rotated from a usage attitude (Figs. 6-8) to a first attitude.

Ishinaga et al. discloses a tank having an inner wall(s) 111 dividing an inner space into compartments and passages. An inlet 100C is in communication with a first compartment 103, and an outlet 100A is in communication with a second compartment 101. A first horizontal inner wall (or horizontal portion of inner wall 111)) faces the inlet 100C, and a second vertical inner wall (or vertical portion of inner wall 111) includes a passage 110 through which the first compartment 103 communicates with the second compartment 101. The first compartment 103 stores an amount of liquid when the tank is rotated from a usage attitude (Fig. 6) to a first attitude (Fig. 7).

Shimizu et al. discloses a tank having inner walls (see Figs. 2A-2B) dividing an inner space into compartments. An inlet 904 is in communication with a first compartment 940, and an outlet 949 is in communication with the compartment 940. A first horizontal inner wall (see Fig. 2A) faces the inlet 904, and a second vertical inner wall (see Fig. 2A) includes a passage 950 through which the first compartment 940 communicates with a second compartment 930. The first compartment 940 stores an amount of liquid when the tank is rotated from a usage attitude (Fig. 2A) to a first attitude (Fig. 2B).

Kyogoku et al. discloses a tank having a horizontal inner wall (see Fig. 1) dividing an inner space into compartments. An inlet 17 is in communication with a first compartment that stores a liquid 14, and an outlet 22 is in communication with the first compartment. The horizontal inner wall forms a second compartment located above the first compartment and includes a passage through which the first compartment communicates with the second compartment. The first compartment is capable of storing an amount of the liquid 14 when the tank is rotated from a usage attitude (Fig. 1) to a first attitude.

Dent discloses a tank having inner walls 2, 3 dividing an inner space into compartments 7, 8 and passages 4, 6. An inlet 9 is in communication with a first compartment 7, and an outlet 5 is in communication with a second compartment 8. A first inner wall 2 includes a first passage 6 through which the first compartment 7 communicates with the second compartment 8. The first compartment 7 stores an amount of liquid when the tank is rotated from a usage attitude (Fig. 1) to a first attitude (Fig. 3).


Wakamatsu discloses a tank having inner walls 4, 7 dividing an inner space into compartments 6, 17 and passages 5, 11. An inlet 18 is in communication with a first compartment 17, and an outlet 14 is in communication with a second compartment 6. A first passage 5 between a first inner wall 4 and an outer wall provides communication between the first and second compartments 17, 6. The first compartment 17 stores an amount of liquid P when the tank is rotated from a usage attitude (Fig. 2 or Fig. 3) to a first attitude (Fig. 4).

Goodrich discloses a tank having inner walls 18, 28 or 44, 46 dividing an inner space into compartments and passages. An inlet/outlet 16 is in communication with the compartments. Alternatively, one inlet/outlet 38 is in communication with one compartment, and another inlet/outlet 41 is in communication with another compartment. Due to a first inner wall 18 or 44, a first compartment stores an amount of liquid 12 or flowable material 34 when the tank is rotated from a usage attitude (Fig. 2 or Fig. 5) to a first attitude (Fig. 4 or Fig. 7).

Fukushima discloses a tank having inner walls 2, 2 dividing an inner space into compartments and passages. An inlet/outlet is in communication with the compartments. Due to the inner walls 2, 2, a first compartment stores an amount of liquid when the tank is rotated from a usage attitude (Figs. 6-7) to a first attitude (Fig. 8). The inner walls 2, 2 can be oriented at an angle (Fig. 3) or have upper and lower surfaces oriented at an angle (Fig. 4).

Gier discloses a tank having inner walls 20, 24, 26 dividing an inner space into compartments and passages. An inlet provided with a cap 16 is in communication with a first compartment 28, and an outlet 18 is in communication with a second compartment. Passages 22 between the inner walls 20, 24, 26 and an outer wall provides communication between the first and second compartments. The first compartment 28 stores an amount of liquid 14 when the tank is rotated from a usage attitude (Fig. 1A or Fig. 1B) to a first attitude (Fig. 1B or Fig. 1C).

Gaffney discloses a tank having an inner wall 24 dividing an inner space into compartments 30, 32. An inlet/outlet 22 is in communication with the compartments. Due to the inner wall 24, a first compartment 30 stores an amount of liquid 40 when the tank is rotated from a usage attitude (Fig. 7) to a first attitude (Fig. 8).

Li discloses a tank having inner walls 40, 50 dividing an inner space into compartments  and passages. An inlet/outlet 24 is in communication with the compartments. Due to the inner walls 40, 50, a first compartment stores an amount of liquid M when the tank is rotated from a usage attitude (Fig. 6) to a first attitude (Fig. 7 or Fig. 8).

Kervina discloses a tank having angled inner walls 3, 3 dividing an inner space into compartments. An inlet/outlet 2 is in communication with the compartments. Due to the inner walls 3, 3, a first compartment stores an amount of liquid 5 when the tank is rotated from a usage attitude (Fig. 1) to a first attitude (Fig. 3).

Lo discloses a tank having angled inner walls 2, 2 dividing an inner space into compartments. An inlet/outlet 8 is in communication with the compartments. Due to the inner walls 2, 2, a first compartment 13 stores an amount of liquid 6 when the tank is rotated from a usage attitude (Fig. 6) to a first attitude (Fig. 8).

Allowable Subject Matter
Claims 3-7 and 9-11 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 13-15 and 20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action

Claim Objections
The claims are objected to because:
In claim 3, “being the” (l. 5) should read “being on the”.
In claim 9, “communicating” (l. 10) should read “[communicating] communicate”.
In claim 10, “by fifth” (l. 9) should read “by the fifth”.
In claim 10, “liquid flows” (l. 13) should read “liquid that flows”.
In claim 13, “by outer” (l. 2) should read “by an outer”.
In claim 13, “and outlet” (l. 3) should read “and an outlet”.
In claim 20, “by outer” (l. 2) should read “by an outer”.
In claim 22, “sur face” (l. 14) should read “surface”.
Appropriate correction is required.

Specification
The title of the invention is not descriptive because “LIQUID CONSUMPTION DEVICE” is so broad as to cover any device that consumes a liquid without any limitation as to the type of device and without any indication that the invention pertains to a tank having at least one inner wall for preventing spillage when the tank is rotated from a usage attitude to a non-usage attitude. A new title is required that is clearly indicative of the invention to which the claims are directed. 

The patent specification is objected to under 37 CFR 1.75(d)(1) as failing to provide proper antecedent basis for the claimed subject matter. See MPEP 608.01(o). Specifically, the patent specification fails to describe the first inner wall as “unobstructedly facing” the inlet (see claim 1, ll. 10-11; claim 16, ll. 11-12). Correction is required.

The patent specification is objected to because it contains many, if not all, of the numerous inaccuracies and inconsistencies explained in great detail in GROUND 1 above. Accordingly, a thorough revision of the specification is necessary in order to correct these errors and provide consistency with any claim amendments made in addressing the rejection. Some examples of the necessary changes are given below.

The patent specification is objected to because:
At col. 2, l. 19, “MA-MA” should read “[MA-MA] IIIB-IIIB”.
At col. 2, l. 25, “first attitude” should read “first non-usage attitude” since the “usage attitude” (l. 22) is technically a “first” attitude.
At col. 2, l. 31, “fourth attitude” should read “[fourth] third non-usage attitude”. See the explanation in GROUND 1 above. As shown in APPENDIX B at the end of this Office action, only three main non-usage attitudes are disclosed. While a possible fourth non-usage attitude is shown in Fig. 15B, the “fourth attitude” of col. 2, l. 31 does not correspond to the attitude shown in Fig. 15B.
At col. 2, l. 43, “second attitude” should read “second non-usage attitude”.
At col. 2, l. 49, “fourth attitude” should read “[fourth] third attitude via clockwise rotation from the usage attitude”.
At col. 2, l. 52, “a fifth attitude” should read “[a fifth] the second attitude via clockwise rotation from the third attitude”.
At col. 2, l. 57, “third embodiment” should read “[third] fourth embodiment”.
At col. 2, l. 58, “fourth attitude” should read “[fourth] first attitude”.
At col. 2, l. 60, “fourth embodiment” should read “[fourth] fifth embodiment”.
At col. 2, l. 63, “a fifth embodiment” should read “[a] the fifth embodiment”.
At col. 3, l. 6, “a third attitude” should read “[a] the third attitude”.
At col. 3, l. 12, “fourth attitude” should read “[fourth] third attitude via clockwise rotation from the usage attitude”.
At col. 3, l. 15, “fifth attitude” should read “[fifth] second attitude via clockwise rotation from the third attitude”.
At col. 3, l. 19, “sixth attitude” should read “[sixth] first attitude via clockwise rotation from the second attitude”.
At col. 3, l. 22, “usage attitude” should read “[usage] second attitude”.
At col. 3, l. 34, “the fourth attitude” should read “[the] a fourth non-usage attitude”.
At col. 3, l. 37, “fifth attitude” should read “[fifth] third attitude via clockwise rotation from the fourth attitude”.
At col. 3, l. 40, “sixth attitude” should read “[sixth] second attitude via clockwise rotation from the third attitude”.
At col. 3, l. 49, “fourth attitude” should read “[fourth] third attitude via clockwise rotation from the usage attitude”.
At col. 3, l. 52, “fifth attitude” should read “[fifth] second attitude via clockwise rotation from the third attitude”.
At col. 3, l. 55, “sixth attitude” should read “[sixth] first attitude via clockwise rotation from the second attitude”.
At col. 4, l. 5, “ninth embodiment” should read “[ninth] twelfth embodiment”.
At col. 4, l. 8, “ninth embodiment” should read “[ninth] twelfth embodiment”.
At col. 4, l. 15, “fourth attitude” should read “[fourth] third attitude via clockwise rotation from the usage attitude”.
At col. 4, l. 18, “fifth attitude” should read “[fifth] second attitude via clockwise rotation from the third attitude”.
At col. 4, l. 21, “sixth attitude” should read “[sixth] first attitude via clockwise rotation from the second attitude”.
At col. 4, l. 42, “fourth attitude” should read “[fourth] third attitude via clockwise rotation from the usage attitude”.
At col. 4, l. 45, “fifth attitude” should read “[fifth] second attitude via clockwise rotation from the third attitude”.
At col. 4, l. 48, “sixth attitude” should read “[sixth] first attitude via clockwise rotation from the second attitude”.
At col. 5, l. 1, “right-left direction 8” should read “right-left direction [8] 9”.
At col. 5, l. 3, “tank 201” should read “[tank] tanks 201”. See col. 7, ll. 9-10.
At col. 5, l. 7, “horizontal direction” should read “horizontal [direction] plane”.
At col. 5, l. 45, “is fed” should read “[is] are fed”.
At col. 5, l. 64, “tray 12” should read “tray [12] 21”.
At col. 6, l. 7, “is indicated” should read “[is] are indicated”.
At col. 6, l. 27, “roller 35 face” should read “roller 35 that face”.
At col. 6, l. 41, “scone conveyor” should read “[scone] second conveyor”.
At col. 6, l. 60, “mechanism 44 is” should read “mechanism [44] is”.
At col. 7, ll. 62-64, the description of the “right”, “one”, “first”, “left” and “other” directions is confusing. It is unclear how multiple directions can be defined as the same direction. Further, it is inaccurate to define a “right” direction as being “along the first direction” while also defining a “left” direction (which is opposite to the “right” direction) as also being “along the first direction”.
At col. 7, ll. 65-66, “the outer walls 51-56 partitions an inner space 57 of the ink tank 201 from the outside” is inaccurate. See the explanation in GROUND 1 above.
At col. 7, l. 67, “inlet 5” should read “inlet [5] 58”.
At col. 8, l. 17, “inject the ink” should read “[inject] injects the ink”.
At col. 8, l. 22, “does not flows” should read “does not [flows] flow”.
At col. 8, ll. 34-35, “left outer wall 61” should read “left outer wall [61] 56”.
At col. 8, ll. 39-40, “molded…integrally with the outer walls 51-56” is inaccurate because the first inner wall 61 is not integral with the walls 53-55 (or at least the walls 53 and 54).
At col. 9, l. 2, “tend occur” should read “tend to occur”.
At col. 9, l. 8, “attitude is” should read “attitude and is”.
At col. 9, ll. 20-21, “prevented from leaked outside” is not correct grammar.
At col. 9, l. 22, “is packed for carriage with the ink” is not correct grammar. Further, the phrase “packed for carriage” is unconventional and confusing.
At col. 9, ll. 26-30, “as attitudes of the ink tank 201 which is inclined leftward (or rotated counter-clockwise)…a first attitude, a second attitude and a third attitude will be referred to” is inaccurate. See the explanation in GROUND 1 above.
At col. 9, ll. 30-34, “as attitudes of the ink tank 201 which is inclined rightward (or rotated clockwise)…a fourth attitude, a fifth attitude and a sixth attitude will be referred to” is inaccurate. See the explanation in GROUND 1 above.
At col. 9, l. 36, “of which” should read “[of which] whose”.
At col. 9, l. 40, “of the of the” should read “of the [of the]”.
At col. 9, l. 42, “first attitude” should read “first non-usage attitude”.
At col. 9, ll. 43-47, “The first attitude is defined as an attitude when the ink tank 201…is rotated leftward (i.e., rotated counterclockwise in FIG. 4A)…such that a rotation angle is larger than 0 degree to 90 degrees or less” is inaccurate. See the explanation in GROUND 1 above.
At col. 9, l. 56, “partitioned by” is inaccurate. See the explanation in GROUND 1 above.
At col. 10, l. 1, “Fourth” should read “[Fourth] Third”.
At col. 10, ll. 4, 8, 9, 15, 25 and 44, “fourth” should read “[fourth] third”.
At col. 10, ll. 9-14, “The fourth attitude is defined as an attitude when the ink tank 201…is rotated rightward (i.e., clockwise in FIG. 5A)…such that the rotation angle is larger than 0 degree to 90 degrees or less” is inaccurate. See the explanation in GROUND 1 above.
At col. 10, l. 16, the introduction of an “eleventh space 111” is confusing because no fifth, sixth, seventh, eighth, ninth or tenth space is previously discussed.
At col. 10, l. 17, “partitioned by” is inaccurate. See the explanation in GROUND 1 above.
At col. 10, ll. 64-65, “the second inner wall 62 which extends…downward from a part of the first inner wall 61 at a position on the left side with respect to the first communication hole 71” is inaccurate. If the second inner wall 62 “extends… downward from a part of the first inner wall 61”, then the second inner wall 62 cannot be accurately characterized as being “at a position on the left side with respect to the first communication hole 71”.
At col. 11, ll. 2-3, “second inner wall 62 is formed integrally with the outer walls 51-56 by molding” is inaccurate because the first inner wall 61 is not integral with the walls 53-56.
At col. 11, l. 8, “ink tank 200” should read “ink tank [200] 202”.
At col. 11, l. 10, “first attitude” should read “first non-usage attitude”.
At col. 11, l. 15, “the ink tank 202 takes the fourth space 104” is confusing and inaccurate.
At col. 11, l. 16, “FIG. 7B show” should read “FIG. 7B [show] shows”.
At col. 11, ll. 17-20, “The first attitude is an attitude when the ink tank 202…is rotated leftward (i.e., rotated counterclockwise) from 0 degree to 90 degrees or less about the axis…” is inaccurate. See the explanation in GROUND 1 above.
At col. 11, ll. 26-27, “is coincides with” should read “[is] coincides with”.
At col. 11, ll. 49-53, “The second attitude is defined as an attitude in a state where the ink tank 202…is rotated leftward (i.e., when rotated counterclockwise)…such that the rotation angle is larger than 90 degrees to 180 degrees or less” is inaccurate. See the explanation in GROUND 1 above.
At col. 11, line 56, “partitioned by” is inaccurate. See the explanation in GROUND 1 above.
At col. 12, l. 9, “seventh the space” should read “seventh [the] space”.
At col. 12, l. 11, “Fourth and Fifth” should read “[Fourth] Third and [Fifth] Second”.
At col. 12, l. 13, “of which” should read “[of which] whose”.
At col. 12, ll. 14, 32, 33, 37, 40 and 62, “fifth” should read “[fifth] second”.
At col. 12, ll. 15, 21, 26, 29 and 40, “fourth” should read “[fourth] third”.
At col. 12, ll. 27, 31, 41 and 65-66, the reference to “the eleventh space 111” is confusing because no eighth, ninth or tenth space is previously discussed.
At col. 12, ll. 21-25, “The fourth attitude is defined as an attitude in a state where the ink tank 202…is rotated rightward (i.e., clockwise)…such that the rotation angle is larger than 0 degree to 90 degrees or less” is inaccurate. See the explanation in GROUND 1 above.
At col. 12, ll. 33-37, “The fifth attitude is defined as an attitude when the ink tank…is rotated rightward (i.e., clockwise)…such that the rotation angle is larger than 90 degrees to 180 degrees or less” is inaccurate. See the explanation in GROUND 1 above.
At col. 12, l. 67, “the ink 60 stored in the inner space 57 hardly flows outside” is inaccurate because it contradicts col. 12, ll. 43-45.
These are only some examples of the numerous inaccuracies and inconsistencies in the patent specification. Appropriate correction is required.

Drawings
The drawings are objected to because:
In Fig. 3A, the arrows labeled by reference character “IIIB” do not properly illustrate the plane upon which the section view of Fig. 3B is taken. Pursuant to 37 CFR 1.84(h)(3), the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line, and the ends of the broken line should have arrows to indicate the direction of sight.
Reference number “613” (see col. 25, l. 6) does not appear in the drawings. Pursuant to 37 CFR 1.84(p)(5), reference characters mentioned in the description must appear in the drawings.

The objections to the drawings will not be held in abeyance.

Response Period
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this action.

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image10.png
    18
    19
    media_image10.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail4 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300


By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/
	Russell D. Stormer
	Primary Examiner, Art Unit 3993

	/GAS/
	Gay Ann Spahn
	Supervisory Primary Examiner, Art Unit 3993


APPENDIX A: Renumbering of Misnumbered Claims


    PNG
    media_image11.png
    775
    575
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    765
    570
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    164
    656
    media_image13.png
    Greyscale


APPENDIX B

DISCLOSED ATTITUDES

    PNG
    media_image14.png
    304
    189
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    290
    252
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    307
    196
    media_image16.png
    Greyscale

Usage Attitude

First Non-Usage Attitude

Second Non-Usage Attitude
Shown in Figs. 4A, 5A, 6-7A, 8A, 9A, 10-11A, 12A, 13B-15A, 16-17A, 18-21A, 22A, 23-24A and 25A

Shown in Figs. 4B, 7B, 9B, 11B, 12D, 17D, 21B, 22D, 24B and 25D

Shown in Figs. 7C, 8C, 11C, 12C, 13A, 15D, 17C, 21C, 22C, 24C and 25C






    PNG
    media_image17.png
    275
    222
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    308
    225
    media_image18.png
    Greyscale



Third Non-Usage Attitude

Fourth Non-Usage Attitude


Shown in Figs. 5B, 8B, 11D, 12B, 15C, 17B, 21D, 22B, 24D and 25B

Shown in Fig. 15B









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While some of the citations refer specifically to the embodiment of Fig. 1, the same structure is retained in the embodiments of Figs. 3 and 4.
        2 See the lower occurrence of “102” in Figs. 2-3.
        3 Note that a similar construction is shown in Figs. 6-8 of Matsuda et al., which show an inner wall extending from an outer wall while being provided with a grooved structure 67 defining a passage 79. A similar construction is also shown in Fig. 4 of Kudo et al. ‘056, which shows an inner wall extending from an outer wall while being provided with a grooved structure defining a passage 132.
        4 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.